Exhibit 10.1

$250,000,000.00 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

MINE SAFETY APPLIANCES COMPANY, a Pennsylvania corporation,

THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,

JPMORGAN CHASE BANK, N.A., as Syndication Agent,

and

PNC CAPITAL MARKETS LLC, as Lead Arranger

Dated October 13, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1

  

    CERTAIN DEFINITIONS

   1   

1.1      CERTAIN DEFINITIONS

   1   

1.2      CONSTRUCTION

   23   

1.3      ACCOUNTING PRINCIPLES

   23

2

  

    REVOLVING CREDIT AND SWING LOAN FACILITIES

   24   

2.1      REVOLVING CREDIT AND SWING LOAN COMMITMENTS

   24   

2.1.1        Revolving Credit Loans

   24   

2.1.2        Swing Loans

   24   

2.2      NATURE OF LENDERS’ OBLIGATIONS WITH RESPECT TO REVOLVING CREDIT LOANS

   24   

2.3      COMMITMENT FEES

   25   

2.4      [RESERVED]

   25   

2.5      REVOLVING CREDIT LOAN REQUESTS; SWING LOAN REQUESTS

   25   

2.5.1        Revolving Credit Loan Requests

   25   

2.5.2        Swing Loan Requests

   26   

2.6      INCREASE IN REVOLVING CREDIT COMMITMENTS

   26   

2.6.1        Increasing Lenders and New Lenders

   26   

2.6.2        Treatment of Outstanding Loans

   27    2.7      MAKING REVOLVING CREDIT LOANS AND SWING LOANS; PRESUMPTIONS BY
THE ADMINISTRATIVE AGENT; REPAYMENT OF REVOLVING CREDIT LOANS; REPAYMENT OF
SWING LOANS    27   

2.7.1        Making Revolving Credit Loans

   27   

2.7.2        Making Swing Loans

   28   

2.7.3        Presumptions by the Administrative Agent

   28   

2.7.4        Repayment of Revolving Credit Loans

   28   

2.8      BORROWINGS TO REPAY SWING LOANS

   29   

2.9      NOTES

   29   

2.10    USE OF PROCEEDS

   29   

2.11    LETTER OF CREDIT SUBFACILITY

   29   

2.11.1     Issuance of Letters of Credit

   29   

2.11.2     Letter of Credit Fees

   30   

2.11.3     Disbursements, Reimbursement

   31   

2.11.4     Repayment of Participation Advances

   32   

2.11.5     Documentation

   32   

2.11.6     Determinations to Honor Drawing Requests

   33   

2.11.7     Nature of Participation and Reimbursement Obligations

   33   

2.11.8     Indemnity

   34   

2.11.9     Liability for Acts and Omissions

   35   

2.11.10   Issuing Lender Reporting Requirements

   36

3

  

    INTEREST RATES

   36   

3.1      INTEREST RATE OPTIONS

   36   

3.1.1        Revolving Credit Interest Rate Options

   37   

3.1.2        Swing Loan Interest Rate

   37

 

i



--------------------------------------------------------------------------------

  

3.1.3        Rate Quotations

   38   

3.2      INTEREST PERIODS

   38   

3.2.1        Amount of Borrowing Tranche

   38   

3.2.2        Renewals

   38   

3.3      INTEREST AFTER DEFAULT

   38   

3.3.1        Interest Rate

   38   

3.3.2        Letter of Credit Fees

   39   

3.3.3        Other Obligations

   39   

3.3.4        Acknowledgment

   39   

3.4      LIBOR RATE UNASCERTAINABLE; ILLEGALITY; INCREASED COSTS; DEPOSITS NOT
AVAILABLE

   39   

3.4.1        Unascertainable

   39   

3.4.2        Illegality; Increased Costs; Deposits Not Available

   39   

3.4.3        Administrative Agent’s and Lender’s Rights

   40   

3.5      SELECTION OF INTEREST RATE OPTIONS

   40

4

  

    PAYMENTS

   41   

4.1      PAYMENTS

   41   

4.2      PRO RATA TREATMENT OF LENDERS

   41   

4.3      SHARING OF PAYMENTS BY LENDERS

   41   

4.4      PRESUMPTIONS BY ADMINISTRATIVE AGENT

   42   

4.5      INTEREST PAYMENT DATES

   43   

4.6      VOLUNTARY PREPAYMENTS

   43   

4.6.1        Right to Prepay

   43   

4.6.2        Replacement of a Lender

   44   

4.7      INCREASED COSTS

   45   

4.7.1        Increased Costs Generally

   45   

4.7.2        Capital Requirements

   45   

4.7.3        Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans

   46   

4.7.4        Delay in Requests

   46   

4.8      TAXES

   46   

4.8.1        Payments Free of Taxes

   46   

4.8.2        Payment of Other Taxes by the Borrower

   47   

4.8.3        Indemnification by the Loan Parties

   47   

4.8.4        Evidence of Payments

   47   

4.8.5        Status of Lenders

   47   

4.9      INDEMNITY

   48   

4.10    SETTLEMENT DATE PROCEDURES

   49

5

  

    REPRESENTATIONS AND WARRANTIES

   50   

5.1      REPRESENTATIONS AND WARRANTIES

   50   

5.1.1       Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default

   50   

5.1.2        Subsidiaries and Owners; Investment Companies

   50   

5.1.3        Validity and Binding Effect

   51   

5.1.4        No Conflict; Material Agreements; Consents

   51

 

ii



--------------------------------------------------------------------------------

  

5.1.5        Litigation

   51   

5.1.6        Financial Statements

   51   

5.1.7        Margin Stock

   52   

5.1.8        Full Disclosure

   52   

5.1.9        Taxes

   52   

5.1.10     Patents, Trademarks, Copyrights, Licenses, Etc.

   53   

5.1.11     Insurance

   53   

5.1.12     ERISA Compliance

   53   

5.1.13     Environmental Matters

   54   

5.1.14     Senior Debt Status

   54   

5.1.15     Solvency

   54   

5.2      UPDATES TO SCHEDULES

   54

6

  

    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

   54   

6.1      FIRST LOANS AND LETTERS OF CREDIT

   54   

6.1.1        Deliveries

   54   

6.1.2        Payment of Fees

   56   

6.2      EACH LOAN OR LETTER OF CREDIT

   57

7

  

    COVENANTS

   57   

7.1      AFFIRMATIVE COVENANTS

   57   

7.1.1        Preservation of Existence, Etc.

   57   

7.1.2        Payment of Liabilities, Including Taxes, Etc.

   57   

7.1.3        Maintenance of Insurance

   57   

7.1.4        Maintenance of Properties and Leases

   58   

7.1.5        Visitation Rights

   58   

7.1.6        Keeping of Records and Books of Account

   58   

7.1.7        Compliance with Laws; Use of Proceeds

   58   

7.1.8        Further Assurances

   59   

7.1.9        Anti-Terrorism Laws

   59   

7.2      NEGATIVE COVENANTS

   59   

7.2.1        Indebtedness

   59   

7.2.2        Liens

   60   

7.2.3        Guaranties

   60   

7.2.4        Loan and Investments

   60   

7.2.5        Liquidations, Mergers, Consolidations, Acquisitions

   61   

7.2.6        Dispositions of Assets or Subsidiaries

   61   

7.2.7        Affiliate Transactions

   62   

7.2.8        Subsidiaries, Partnerships and Joint Ventures

   62   

7.2.9        Continuation of or Change in Business

   63   

7.2.10     Fiscal Year

   63   

7.2.11     Issuance of Stock

   63   

7.2.12     Changes in Organizational Documents

   63   

7.2.13     [Reserved]

   63   

7.2.14     Minimum Fixed Charges Coverage Ratio

   63   

7.2.15     Maximum Consolidated Indebtedness

   64   

7.2.16     Maximum Leverage Ratio

   64

 

iii



--------------------------------------------------------------------------------

  

7.2.17     Negative Pledges

   64   

7.2.18     Amendment, Etc. of Indebtedness

   64   

7.3      REPORTING REQUIREMENTS

   65   

7.3.1        Quarterly Financial Statements

   65   

7.3.2        Annual Financial Statements

   65   

7.3.3        Certificate of the Borrower

   65   

7.3.4        Notices

   66   

7.3.5        IFRS Reconciliations

   66

8

  

    DEFAULT

   67   

8.1      EVENTS OF DEFAULT

   67   

8.1.1        Payments Under Loan Documents

   67   

8.1.2        Breach of Warranty

   67   

8.1.3        Breach of Negative Covenants or Visitation Rights

   67   

8.1.4        Breach of Other Covenants

   67   

8.1.5        Material Adverse Change

   67   

8.1.6        Defaults in Other Agreements or Indebtedness

   68   

8.1.7        Final Judgments or Orders

   68   

8.1.8        Loan Document Unenforceable

   68   

8.1.9        Uninsured Losses; Proceedings Against Assets

   68   

8.1.10     Events Relating to Plans and Benefit Arrangements

   68   

8.1.11     Change of Control

   69   

8.1.12     Relief Proceedings

   69   

8.2      CONSEQUENCES OF EVENT OF DEFAULT

   69   

8.2.1        Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings

   69   

8.2.2        Bankruptcy, Insolvency or Reorganization Proceedings

   69   

8.2.3        Set-off

   70   

8.2.4        Suits, Actions, Proceedings

   70   

8.2.5        Application of Proceeds

   70

9

  

    THE ADMINISTRATIVE AGENT

   71   

9.1      APPOINTMENT AND AUTHORITY

   71   

9.2      RIGHTS AS A LENDER

   71   

9.3      EXCULPATORY PROVISIONS

   71   

9.4      RELIANCE BY ADMINISTRATIVE AGENT

   72   

9.5      DELEGATION OF DUTIES

   73   

9.6      RESIGNATION OF ADMINISTRATIVE AGENT

   73   

9.7      NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

   74   

9.8      NO OTHER DUTIES, ETC.

   74   

9.9      ADMINISTRATIVE AGENT’S FEE

   74   

9.10    AUTHORIZATION TO RELEASE GUARANTORS

   74   

9.11    NO RELIANCE ON ADMINISTRATIVE AGENT’S CUSTOMER IDENTIFICATION PROGRAM

   75

10

  

    MISCELLANEOUS

   75   

10.1    MODIFICATIONS, AMENDMENTS OR WAIVERS

   75   

10.1.1     Increase of Commitment

   75

 

iv



--------------------------------------------------------------------------------

  

10.1.2     Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment

   75   

10.1.3     Release of Guarantor

   75   

10.1.4     Miscellaneous

   76   

10.2     NO IMPLIED WAIVERS; CUMULATIVE REMEDIES

   76   

10.3     EXPENSES; INDEMNITY; DAMAGE WAIVER

   76   

10.3.1     Costs and Expenses

   76   

10.3.2     Indemnification by the Borrower

   77   

10.3.3     Reimbursement by Lenders

   77   

10.3.4     Waiver of Consequential Damages, Etc.

   78   

10.3.5     Payments

   78   

10.4     HOLIDAYS

   78   

10.5     NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION

   78   

10.5.1     Notices Generally

   78   

10.5.2     Electronic Communications

   79   

10.5.3     Change of Address, Etc.

   79   

10.6     SEVERABILITY

   79   

10.7     DURATION; SURVIVAL

   79   

10.8     SUCCESSORS AND ASSIGNS

   80   

10.8.1     Successors and Assigns Generally

   80   

10.8.2     Assignments by Lenders

   80   

10.8.3     Register

   82   

10.8.4     Participations

   82   

10.8.5     Limitations upon Participant Rights Successors and Assigns Generally

   83   

10.8.6     Certain Pledges; Successors and Assigns Generally

   83   

10.9     CONFIDENTIALITY

   83   

10.9.1     General

   83   

10.9.2     Sharing Information With Affiliates of the Lenders

   84   

10.10   COUNTERPARTS; INTEGRATION; EFFECTIVENESS

   84   

10.10.1   Counterparts; Integration; Effectiveness

   84    10.11   CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL    84   

10.11.1   Governing Law

   84   

10.11.2   SUBMISSION TO JURISDICTION

   85   

10.11.3   WAIVER OF VENUE

   85   

10.11.4   SERVICE OF PROCESS

   85   

10.11.5   WAIVER OF JURY TRIAL

   86   

10.12   USA PATRIOT ACT NOTICE

   86   

10.13   JOINDER OF GUARANTORS

   86

 

v



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)    -    PRICING GRID SCHEDULE 1.1(B)    -    COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(E)    -    EXISTING LETTERS OF
CREDIT SCHEDULE 1.1 (P)(1)    -    PERMITTED INVESTMENTS SCHEDULE 1.1(P)(2)    -
   PERMITTED LIENS SCHEDULE 1.1(S)    -    EXCLUDED SUBSIDIARIES SCHEDULE 5.1.1
   -    QUALIFICATIONS TO DO BUSINESS SCHEDULE 5.1.2    -    SUBSIDIARIES
SCHEDULE 5.1.5    -    LITIGATION SCHEDULE 5.1.12    -    ERISA COMPLIANCE
SCHEDULE 5.1.13    -    ENVIRONMENTAL DISCLOSURES SCHEDULE 7.2.1    -   
PERMITTED INDEBTEDNESS SCHEDULE 7.2.3    -    EXISTING GUARANTIES EXHIBITS
EXHIBIT 1.1(A)    -    ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(G)    -
   GUARANTY AND SURETYSHIP AGREEMENT EXHIBIT 1.1(I)    -    INTERCOMPANY
SUBORDINATION AGREEMENT EXHIBIT 1.1(N)(1)    -    REVOLVING CREDIT NOTE EXHIBIT
1.1(N)(2)    -    SWING LOAN NOTE EXHIBIT 2.5.1    -    REVOLVING CREDIT LOAN
REQUEST EXHIBIT 2.5.2    -    SWING LOAN REQUEST EXHIBIT 7.3.3    -    QUARTERLY
COMPLIANCE CERTIFICATE

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated October 13, 2010 and is made by and among MINE
SAFETY APPLIANCES COMPANY, a Pennsylvania corporation (the “Borrower”), each of
the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined),
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (as hereinafter defined) (hereinafter referred to
in such capacity as the “Administrative Agent”) and JPMORGAN CHASE BANK, N.A.,
in its capacity as syndication agent for the Lenders under this Agreement
(hereinafter referred to in such capacity as the “Syndication Agent”).

The Borrower has requested the Lenders to provide a revolving credit facility
(including a letter of credit subfacility) to the Borrower in an aggregate
principal amount, subject to Section 2.6 [Increase in Revolving Credit
Commitments], not to exceed Two Hundred Fifty Million and 00/100 Dollars
($250,000,000.00). In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:

1        CERTAIN DEFINITIONS

 

  1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

2000 Note Purchase Agreement shall mean that certain Note Purchase Agreement
($40,000,000.00 8.39% Senior Notes Due August 29, 2012), dated as of August 29,
2000, made by the Borrower for the benefit of the Purchasers (as defined
therein) party thereto from time to time, as the same may be amended, modified
or supplemented from time to time.

2006 Note Purchase Agreement shall mean that certain Note Purchase Agreement
($60,000,000.00 5.41% Senior Notes Due December 20, 2021), dated as of
December 20, 2006, made by the Borrower for the benefit of the Purchasers (as
defined therein) party thereto from time to time, as the same may be amended,
modified or supplemented from time to time.

2010 Note Purchase Agreement shall mean that certain Note Purchase and Private
Shelf Agreement ($100,000,000.00 4.00% Series A Senior Notes Due October 13,
2021; $50,000,000 Private Shelf Facility), dated as of October 13, 2010, made by
the Borrower for the benefit of the Purchasers (as defined therein) party
thereto from time to time, as the same may be increased in accordance with any
commitment increase or other “accordion” provisions contained therein or
otherwise amended, modified or supplemented from time to time.

2010 Note Purchase Agreement Guarantees shall mean, collectively, each Note
Guarantee (as defined in the 2010 Note Purchase Agreement).



--------------------------------------------------------------------------------

Administrative Agent shall have the meaning specified in the preamble of this
agreement and shall include its successors and assigns.

Administrative Agent’s Fee shall have the meaning specified in Section 9.9
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section 9.9
[Administrative Agent’s Fee].

Affiliate as to any Person, any other Person (i) which directly or indirectly
controls, is controlled by, or is under common control with such Person,
(ii) which beneficially owns or holds five percent (5%) or more of any class of
the voting or other equity interests of such Person, or (iii) five percent
(5%) or more of any class of voting interests or other equity interests of which
is beneficially owned or held, directly or indirectly, by such Person.

Agreement shall mean this Credit Agreement, as the same may be amended,
supplemented, modified or restated from time to time, including all schedules
and exhibits.

Alternate Source shall have the meaning specified in the definition of LIBOR
Rate.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Commitment Fee.”

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread,” or

(B) the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit LIBOR Rate Spread.”

 

2



--------------------------------------------------------------------------------

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Asset Disposition shall mean any Transfer except (a) any Transfer from a
Subsidiary to the Borrower or from the Borrower to a Subsidiary, so long as
immediately before and immediately after the consummation of any such Transfer
and after giving effect thereto, no Event of Default or Potential Default exists
and (b) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Borrower or any of its Subsidiaries or that are obsolete.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 10.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President or Chief Financial Officer of such Loan Party or
such other individuals, designated by written notice to the Administrative Agent
from the Borrower, authorized to execute notices, reports and other documents on
behalf of the Loan Parties required hereunder. The Borrower may amend such list
of individuals from time to time by giving written notice of such amendment to
the Administrative Agent.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Prime Rate, (ii) the Federal Funds Open Rate,
plus one half of one percent (0.5%) and (iii) the Daily Libor Rate plus one
percent (1.00%). Any change in the Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 3.1.1(i)
[Revolving Credit Base Rate Option].

Borrower shall have the meaning specified in the preamble of this Agreement.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in

 

3



--------------------------------------------------------------------------------

Pittsburgh, Pennsylvania and if the applicable Business Day relates to any Loan
to which the LIBOR Rate Option applies, such day must also be a day on which
dealings are carried on in the London interbank market.

Capital Lease shall mean, at any time, a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

Capital Lease Obligation shall mean, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body.

Closing Date shall mean October 13, 2010 or such other date as may be agreed to
by the parties hereto.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, the aggregate of its Revolving Credit
Commitment and its Swing Loan Commitment, and Commitments shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Compliance Certificate shall have the meaning specified in Section 7.3.3
[Certificate of the Borrower].

Consolidated Capitalization shall mean, at any time, the sum of (a) Consolidated
Indebtedness, plus (b) Consolidated Net Worth, in each case determined at such
time.

Consolidated EBITDA shall mean, for any period of determination, (i) the sum of
Consolidated Net Income, depreciation, amortization, other non-cash charges,
non-cash expenses, or non-cash losses to net income (provided, however, that
cash payments made in such period or in any future period in respect of such
non-cash charges, expenses or losses shall be subtracted from Consolidated Net
Income in calculating Consolidated EBITDA in the period when such payments are
made), Interest Charges and income tax expense, plus (ii) GM Acquisition related
non-recurring transaction costs expensed (in accordance with GAAP) in an amount
not to exceed Six Million and 00/100 Dollars ($6,000,000.00), plus
(iii) restructuring costs incurred through December 31, 2010 in a amount not to
exceed Fifteen Million and 00/100

 

4



--------------------------------------------------------------------------------

Dollars ($15,000,000.00), plus (iv) the amount of one time retention bonuses
related to the GM Acquisition and paid within three (3) months after the Closing
Date not to exceed One Million and 00/100 Dollars ($1,000,000.00) minus
(v) non-cash credits or non-cash gains to net income, in each case of the
Borrower and its Subsidiaries for such period determined and consolidated in
accordance with GAAP. For purposes of determining Consolidated EBITDA, items
related to Joint Ventures shall be excluded, except that cash dividends paid by
any Joint Venture to the Borrower or a wholly-owned Subsidiary of the Borrower
shall be included in Consolidated EBITDA. For purposes of calculating
Consolidated EBITDA, (a) with respect to a business acquired by the Loan Parties
pursuant to a Permitted Acquisition, Consolidated EBITDA shall be calculated on
a pro forma basis, using historical numbers, in accordance with GAAP as if the
Permitted Acquisition had been consummated at the beginning of such period, and
(b) with respect to a business liquidated, sold or disposed of by the Loan
Parties pursuant to Section 7.2.5 [Liquidations, Mergers, Consolidations and
Acquisitions] or Section 7.2.6 [Dispositions of Assets or Subsidiaries],
Consolidated EBITDA shall be calculated on a pro forma basis, using historical
numbers, in accordance with GAAP as if such liquidation, sale or disposition had
been consummated at the beginning of such period. In addition, with respect to
the GM Acquisition, for purposes of calculating Consolidated EBITDA through the
end of the four (4) consecutive fiscal quarters following the Closing Date,
Consolidated EBITDA shall be calculated based on pro-rating Twenty Four Million
Seven Hundred Twenty Three Thousand and 00/100 Dollars ($24,723,000.00) at a
quarterly amount of Six Million One Hundred Eighty Thousand Seven Hundred Fifty
and 00/100 Dollars ($6,180,750.00).

Consolidated Funded Indebtedness shall mean, for any period of determination,
the principal balance of the Loans and all obligations of the Borrower and its
Subsidiaries for borrowed money (including, without limitation, capitalized
leases, plus (without duplication) contingent liabilities related to letters of
credit and guaranties of the Borrower and its Subsidiaries, in each case
determined and consolidated for the Borrower and its Subsidiaries in accordance
with GAAP.

Consolidated Income Available for Fixed Charges shall mean, for any period of
determination, Consolidated Net Income for such period plus all amounts deducted
in the computation thereof on account of (a) Fixed Charges and (b) taxes imposed
on or measured by income or excess profits, in each case determined and
consolidated for the Borrower and its Subsidiaries in accordance with GAAP.

Consolidated Indebtedness shall mean, at any time, the Indebtedness of the
Borrower and its Subsidiaries, in each case determined and consolidated for the
Borrower and its Subsidiaries in accordance with GAAP.

Consolidated Net Income shall mean, with respect to any period of determination,
the net income (or loss) of the Borrower and its Subsidiaries for such period
(taken as a cumulative whole), as determined and consolidated for the Borrower
and its Subsidiaries in accordance with GAAP, after eliminating all offsetting
debits and credits between the Borrower and its Subsidiaries and all other items
required to be eliminated in the course of preparation of consolidated financial
statements of the Borrower and its Subsidiaries in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

Consolidated Net Worth shall mean, at any time, (a) the sum of (i) the par value
(or value stated on the books of the corporation) of the capital stock (but
excluding treasury stock and capital stock subscribed and unissued) of the
Borrower and its Subsidiaries plus (ii) the amount of paid-in capital and
retained earnings of the Borrower and its Subsidiaries, in each case as
determined and consolidated as of such time for the Borrower and its
Subsidiaries in accordance with GAAP, minus (b) to the extent included in clause
(a) above, all amounts properly attributable to minority interests, if any, in
the stock and surplus of the Borrower’s Subsidiaries.

Consolidated Total Assets shall mean, at any time, the total amount of assets
(less properly deductible reserves), which under GAAP appear on a consolidated
balance sheet of the Borrower and its Subsidiaries, in each case determined and
consolidated for the Borrower and its Subsidiaries in accordance with GAAP.

Currency Agreement shall mean any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement, among the Borrower or any
of its Subsidiaries, on the one hand, and one or more financial institutions, on
the other hand, designed to protect the Borrower or any of its Subsidiaries
against fluctuations in currency values.

Daily Libor Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

Defaulting Lender shall mean any Lender that (a) has failed to fund any portion
of the Loans, participations with respect to Letters of Credit, or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder unless
such failure has been cured and all interest accruing as a result of such
failure has been fully paid in accordance with the terms hereof, (b) has
otherwise failed to pay over the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute or unless such failure
has been cured and all interest accruing as a result of such failure has been
fully paid in accordance with the terms hereof, (c) has failed at any time to
comply with the provisions of Section 4.3 with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its Ratable
Share of such payments due and payable to all of the Lenders, or (d) has, since
the date of this Agreement, been deemed insolvent by an Official Body or become
the subject of a bankruptcy, receivership, conservatorship or insolvency
proceeding, or has a parent company that has, since the date of this Agreement,
been deemed insolvent by an Official Body or become the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding.

Disposition Value shall mean, at any time, with respect to any property, (a) in
the case of property that does not constitute Equity Interests, the book value
thereof, and (b) in the case of property that constitutes Equity Interests, an
amount equal to that percentage of the book value of the assets of the
Subsidiary that issued such Equity Interests as is equal to the percentage that
the book value of all of the outstanding Equity Interests of such Subsidiary
determined at the time of the disposition thereof, in good faith by the
Borrower.

 

6



--------------------------------------------------------------------------------

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Drawing Date shall have the meaning specified in Section 2.11.3 [Disbursements,
Reimbursement].

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; or the environment; (iii) protection of the
environment and/or natural resources; employee safety in the workplace; (iv) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, packaging, sale,
transport, storage, collection, distribution, disposal or release or threat of
release of regulated substances; (v) the presence of contamination; (vi) the
protection of endangered or threatened species; and (vii) the protection of
environmentally sensitive areas.

Equity Interests shall mean any and all shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interests.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower and are treated as a single
employer under Section 414 of the Code.

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

7



--------------------------------------------------------------------------------

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code.

Event of Default shall mean any of the events described in Section 8.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excess Interest shall have the meaning assigned to that term in Section 3.1
[Interest Rate Options].

Excluded Subsidiaries shall mean Subsidiaries listed on Schedule 1.1(S). The
Excluded Subsidiaries are not required to join this Agreement as Guarantors.

Excluded Taxes shall mean, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.8.5 [Status of Lenders], except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 4.8.1 [Payments Free of
Taxes].

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Credit Agreement shall mean that certain Credit Agreement, dated
April 15, 2009, by and among the Borrower, the guarantors party thereto, the
lenders party thereto and PNC in its capacity as administrative agent for the
lenders party thereto, as amended, modified or supplemented from time to time.

Existing Letters of Credit shall mean all letters of credit set forth on
Schedule 1.1(E) which were issued by PNC or JP Morgan Chase Bank, N.A., under
the Existing Credit Agreement prior to the date hereof upon the application of a
Loan Party and are outstanding on the Closing Date.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
October 13, 2015.

 

8



--------------------------------------------------------------------------------

Fair Market Value shall mean, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

Fixed Charges shall mean, for any period of determination, the sum of
(a) Interest Charges for such period, plus (b) Lease Rentals for such period.

Fixed Charges Coverage Ratio shall mean, for any period of determination, the
ratio of (a) Consolidated Income Available for Fixed Charges, to (b) Fixed
Charges.

Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

Foreign Subsidiary shall mean any Subsidiary of the Borrower that is not
organized under the Laws of the United States of America or any state thereof.

 

9



--------------------------------------------------------------------------------

GAAP shall mean either, (i) generally accepted accounting principles as are in
effect from time to time, subject to the provisions of Section 1.3 [Accounting
Principles], and applied on a consistent basis both as to classification of
items and amounts; or (ii) at the election of the Borrower effective as of the
end of any applicable fiscal quarter upon written notice to the Administrative
Agent, IFRS; provided that the Borrower may only make one such election during
the term of this Agreement.

GM Acquisition shall mean: (i) the purchase by Newco of all or substantially all
of the assets of General Monitors, Inc., a Nevada corporation, pursuant to that
certain Asset Purchase Agreement, dated September 7, 2010, by and among the
Borrower, Newco, General Monitors, Inc., a Nevada corporation, the Stockholders
(as defined therein) and Joseph A. Sperske (as the Sellers’ Representative);
(ii) the purchase by the Borrower of all or substantially all of the equity
interests in GMT pursuant to that certain Equity Purchase Agreement, dated
September 7, 2010, by and among the Borrower, GMT, the GMT Members (as defined
therein) and Joseph A. Sperske (as the GMT Members’ Representative); and
(iii) the purchase by Mine Safety Fifty Ireland Limited, a company incorporated
under the laws of Ireland, of all or substantially all of the equity interests
in General Monitors Ireland Ltd., a company incorporated under the laws of
Ireland, pursuant to that certain Share Purchase Agreement, dated September 7,
2010, by and among the Borrower, Mine Safety Fifty Ireland Limited, a company
incorporated under the laws of Ireland, General Monitors Ireland Ltd., a company
incorporated under the laws of Ireland, Raybeam Limited, a company incorporated
under the laws of Ireland, the Edwards QSST Trust I, the Edwards QSST Trust II,
the Edwards QSST Trust III, Denis Connolly, an individual and Cecil Lenihan, an
individual.

GMT shall mean General Monitors Transnational, LLC, a Nevada limited liability
company.

Guarantor shall mean separately, and Guarantors shall mean collectively, GMT,
Newco and each other Person which joins this Agreement as a Guarantor after the
date hereof.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in form and content satisfactory to the Administrative Agent.

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement or Guaranty Agreements shall mean, singularly or
collectively, as the context may require, any Guaranty and Suretyship Agreement
executed and delivered by any Person to the Administrative Agent for the benefit
of the Lenders on or after the date hereof, substantially in the form of Exhibit
1.1(G), each as amended, modified or supplemented from time to time.

 

10



--------------------------------------------------------------------------------

IFRS shall mean the body of pronouncements issued by the International
Accounting Standards Board (IASB), including International Financial Reporting
Standards and interpretations approved by the IASB, International Accounting
Standards and Standing Interpretations Committee interpretations approved by the
predecessor International Accounting Standards Committee and adapted for use in
the European Union.

Increasing Lender shall have the meaning specified in Section 2.6.1 [Increasing
Lenders and New Lenders].

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.

Indemnified Taxes shall mean Taxes other than Excluded Taxes.

Indemnitee shall have the meaning specified in Section 10.3.2 [Indemnification
by the Borrower].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

 

11



--------------------------------------------------------------------------------

Intellectual Property shall have the meaning specified in Section 5.1.10
[Patents, Trademarks, Copyrights, Licenses, Etc.].

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties, substantially in the form of Exhibit 1.1(I).

Interest Charges shall mean, for any period of determination, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Borrower and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP): (a) all interest in respect of Indebtedness of the Borrower and its
Subsidiaries (including imputed interest on Capital Lease Obligations) deducted
in determining Consolidated Net Income for such period, together with all
interest capitalized or deferred during such period and not deducted in
determining Consolidated Net Income for such period, and (b) all debt discount
and expense amortized or required to be amortized in the determination of
Consolidated Net Income for such period.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three, six (and nine or twelve if such periods are available to all
Lenders at substantially the same cost to each Lender) Months. Such Interest
Period shall commence on the effective date of such Interest Rate Option, which
shall be (i) the Borrowing Date if the Borrower is requesting new Loans, or
(ii) the date of renewal of or conversion to the LIBOR Rate Option if the
Borrower is renewing or converting to the LIBOR Rate Option applicable to
outstanding Loans. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

IRS shall mean the Internal Revenue Service.

Issuing Lender means PNC, in its individual capacity as issuer of Letters of
Credit hereunder, and any other Lender that Borrower, Administrative Agent and
such other Lender may agree may from time to time issue Letters of Credit
hereunder.

 

12



--------------------------------------------------------------------------------

Joint Venture shall mean a corporation, partnership, limited liability company
or other entities (excluding any Subsidiary) in which any Person other than the
Loan Parties and their Subsidiaries holds, directly or indirectly, an equity
interest.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

Lease Rentals shall mean, for any period of determination, the sum of the
minimum amount of rental and other obligations required to be paid during such
period by the Borrower or any of its Subsidiaries as lessee under all leases of
real or personal property (other than Capital Leases), excluding any amounts
required to be paid by the lessee (whether or not therein designated as rental
or additional rental) (a) which are on account of maintenance and repairs,
insurance, taxes, assessments, water rates and similar charges, or (b) which are
based on profits, revenues or sales realized by the lessee from the leased
property or otherwise based on the performance of the lessee.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement and (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner.

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

Letter of Credit shall have the meaning specified in Section 2.11.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.11.3.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.11.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.11.1
[Letter of Credit Subfacility].

Leverage Ratio shall mean, as of the end of any date of determination, the ratio
of (A) Consolidated Funded Indebtedness of the Borrower and its Subsidiaries on
such date to (B)

 

13



--------------------------------------------------------------------------------

Consolidated EBITDA (i) for the period equal to the four (4) consecutive fiscal
quarters then ending if such date is a fiscal quarter end or (ii) for the period
equal to the four (4) consecutive fiscal quarters most recently ended if such
date is not a fiscal quarter end.

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. LIBOR may also be expressed by the following formula:

 

LIBOR Rate =   

London interbank offered rates quoted by Bloomberg or

appropriate successor as shown on Bloomberg Page BBAM1

     

 

1.00 - LIBOR Reserve Percentage

  

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 3.1.1(ii)
[Revolving Credit LIBOR Rate Option].

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any

 

14



--------------------------------------------------------------------------------

assignment, deposit arrangement or lease intended as, or having the effect of,
security and any filed financing statement or other notice of any of the
foregoing (whether or not a lien or other encumbrance is created or exists at
the time of the filing).

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreements, the Intercompany Subordination Agreement, the Notes, the
Letters of Credit and any other instruments, certificates or documents delivered
in connection herewith or therewith, as the same may be amended, modified or
supplemented from time to time in accordance herewith or therewith, and Loan
Document shall mean any of the Loan Documents.

Loan Parties shall collectively mean the Borrower and the Guarantors and Loan
Party shall mean the Borrower or any Guarantor.

Loan Request shall mean either a Revolving Credit Loan Request or a Swing Loan
Request.

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan,
respectively.

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties taken as a whole, (c) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform any of the
Obligations, or (d) impairs materially or could reasonably be expected to impair
materially the ability of the Administrative Agent or any of the Lenders, to the
extent permitted, to enforce their legal remedies pursuant to this Agreement or
any other Loan Document.

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

Newco shall mean Fifty Acquisition Corp., a Nevada corporation.

Newco Name Change shall mean the change of Newco’s name from “Fifty Acquisition
Corp.” to “General Monitors, Inc.” (or a name substantially similar thereto,
provided that the Borrower gives written notice of such substantially similar
name to the Administrative Agent prior to the date of such name change) pursuant
to the Newco Name Change Certificate.

 

15



--------------------------------------------------------------------------------

Newco Name Change Certificate shall mean the Certificate of Amendment, changing
Newco’s name from “Fifty Acquisition Corp.” to “General Monitors, Inc.” (or a
name substantially similar thereto, provided that the Borrower gives written
notice of such substantially similar name to the Administrative Agent prior to
the date of the filing of such Certificate of Amendment).

New Lender shall have the meaning specified in Section 2.6.1 [Increasing Lenders
and New Lenders].

Non-Consenting Lender shall have the meaning specified in Section 10.1
[Modifications, Amendments or Waivers].

Note Purchase Agreements shall mean, collectively, the (i) 2000 Note Purchase
Agreement, (ii) 2006 Note Purchase Agreement and (iii) 2010 Note Purchase
Agreement.

Notes shall mean, collectively, the Notes in the form of Exhibit 1.1(N)(1)
evidencing the Revolving Credit Loans and in the form of Exhibit 1.1(N)(2)
evidencing the Swing Loans.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

16



--------------------------------------------------------------------------------

Participant has the meaning specified in Section 10.8.4 [Participations].

Participation Advance shall have the meaning specified in Section 2.11.3.3
[Disbursements, Reimbursement].

Payment Date shall mean the first day of each July, October, January and April
after the date hereof and on the Expiration Date or upon acceleration of the
Notes.

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
times during the immediately preceding five plan years.

Permitted Acquisition shall have the meaning specified in Section 7.2.5(iii)
[Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Investments shall mean:

(i) any investment, loan or advance existing on the date of this Agreement and
described on Schedule 1.1(P)(1);

(ii) investments in cash equivalent short-term investments denominated in a
foreign currency maturing no later than 365 days from the date of acquisition,
provided that the aggregate dollar amount of all such investments shall not
exceed Five Million and 00/100 Dollars ($5,000,000.00) at any time;

(iii) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(iv) commercial paper maturing in 270 days or less rated not lower than A-1, by
Standard & Poor’s on the date of acquisition;

(v) investments in certificates of deposit maturing no later than 365 days from
the date of acquisition and issued by a bank or trust company that has combined
capital, surplus and undivided profits of over Five Hundred Million and 00/100
Dollars ($500,000,000.00), provided, however, that unless such bank or trust
company issuing such certificate of deposit (i) is organized under the laws of
the United States or any of its states, or (ii) has (or the bank holding company
owning all of the capital stock of such bank or trust company has) outstanding

 

17



--------------------------------------------------------------------------------

long-term unsecured debt obligations which have been given one of the two
highest ratings by Standard & Poor’s, the aggregate dollar amount of all such
certificates of deposit issued by such bank or trust company (or any group of
related banks or trust companies) and outstanding at such time shall not exceed
Two Million Dollars ($2,000,000.00); and

(vi) investments in mutual funds that invest only in either (A) money market
securities or (B) whose investments are limited to those types of investments
described in clauses (i)-(iii) above.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Liens consisting of bankers’ Liens encumbering deposit accounts (including,
without limitation, rights of setoff);

(v) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business, provided that
the aggregate amount secured by appeal bonds together with the Liens referred to
in clause (x)(4) below shall not at any time exceed five percent (5.0%) of
Consolidated Total Assets;

(vi) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P)(2), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;

 

18



--------------------------------------------------------------------------------

(ix) Purchase Money Security Interests, provided that (A) any such Lien shall
extend solely to the item or items of such property (or improvements thereon)
which is an improvement to or is acquired for specific use in connection with
such acquired or constructed property (or improvement thereon) or which is real
property being improved by such acquired or constructed property (or improvement
thereon), (B) the aggregate value of the assets subject to such Purchase Money
Security Interest securing such Indebtedness shall not exceed an amount equal to
the lesser of (x) the cost of such property (or improvement thereon) and (y) the
Fair Market Value (as determined in good faith by the board of directors of the
Borrower) of such property (or improvement thereon) at the time of such
acquisition (excluding for the purpose of this computation any loans or deferred
payments secured by Liens described on Schedule 1.1(P)(2)) and (C) any such Lien
shall be created contemporaneously with, or within 180 days after the
acquisition or construction of such property;

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in any case they do not, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 8.1.7
[Final Judgments or Orders], that the aggregate amount secured by all such Liens
together with the Liens referred to in clause (v) above shall not at any time
exceed five percent (5.0%) of Consolidated Total Assets; and

(xi) Liens not otherwise described by the foregoing clauses in this definition
on assets of the Loan Parties securing Indebtedness, provided that the value of
the assets subject to such Liens securing such Indebtedness shall not exceed
Twenty Million and 00/100 Dollars ($20,000,000.00) in the aggregate.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

19



--------------------------------------------------------------------------------

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or a determination by the Administrative Agent or the Required Lenders,
or any combination of the foregoing, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one (1) month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. Dollar deposits are offered by leading banks in the London interbank
deposit market for a one (1) month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.

Reimbursement Obligation shall have the meaning specified in Section 2.11.3.1
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

20



--------------------------------------------------------------------------------

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than fifty percent (50%) of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).

Required Share shall have the meaning assigned to such term in Section 4.10
[Settlement Date Procedures].

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loan Request shall have the meaning specified in Section 2.5.1
[Revolving Credit Loan Requests].

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit and Swing Loan Commitments] or 2.11.3 [Disbursements,
Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans and the Letter of Credit
Obligations.

Settlement Dates shall mean any Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 4.10.

Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business

 

21



--------------------------------------------------------------------------------

or a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 5.1.6(i) [Historical
Statements].

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than fifty percent (50%) of the outstanding voting securities or other
interests normally entitled to vote for the election of one or more directors or
trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person’s Subsidiaries, or (ii) which is controlled or
capable of being controlled by such Person or one or more of such Person’s
Subsidiaries.

Subsidiary Equity Interests shall have the meaning specified in Section 5.1.2
[Subsidiaries and Owners; Investment Companies].

Subsidiary Restructuring shall mean (i) the non-cash transfer of the ownership
interests of GMT or any other Subsidiary of the Borrower in Gassonic AS, General
Monitors Pacifica Pte Ltd., Wuxi General Monitors Co Ltd and/or General Monitors
(HK) Co Ltd., and (ii) the non-cash transfer of the ownership interests of
General Monitors, LLC or any other Subsidiary of the Borrower in General
Monitors Systems Asia Pte Ltd., in each case, to any other Subsidiary of the
Borrower.

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loans] hereof in an aggregate
principal amount up to Fifteen Million and 00/100 Dollars ($15,000,000.00).

Swing Loan Request shall have the meaning specified in Section 2.5.2 [Swing Loan
Requests].

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 [Swing Loans] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

 

22



--------------------------------------------------------------------------------

Transfer shall mean, with respect to the Borrower or any Subsidiary of the
Borrower, any transaction in which such Person sells, conveys, transfers or
leases (as lessor) any of its property, including, without limitation, Equity
Interests.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

  1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
successors and assigns; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated;
(vi) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; (vii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

 

  1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 7.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Statements referred to in Section 5.1.6(i) [Historical Statements]. In the
event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in
Section 7.2 [Negative Covenants], then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance

 

23



--------------------------------------------------------------------------------

with the Borrower’s financial statements at that time, provided that, until so
amended, such financial covenants shall continue to be computed in accordance
with GAAP prior to such change therein.

2        REVOLVING CREDIT AND SWING LOAN FACILITIES

 

  2.1 Revolving Credit and Swing Loan Commitments.

 

  2.1.1 Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date; provided that after giving effect to each
such Revolving Credit Loan (i) the aggregate amount of all Revolving Credit
Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Letter of Credit Obligations
and (ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.1 [Revolving Credit Loans].

 

  2.1.2 Swing Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC may, at its option, cancelable at any time for any
reason whatsoever, make swing loans (the “Swing Loans”) to the Borrower at any
time or from time to time after the date hereof to, but not including, the
Expiration Date, in an aggregate principal amount up to but not in excess of
Fifteen Million and 00/100 Dollars ($15,000,000.00) (the “Swing Loan
Commitment”), provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2
[Swing Loans].

 

  2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5.1 [Revolving Credit Loan Requests] in
accordance with its Ratable Share. The aggregate of each Lender’s Revolving
Credit Loans outstanding hereunder to the Borrower at any time shall never
exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

 

24



--------------------------------------------------------------------------------

  2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender, according to its
Ratable Share, a nonrefundable commitment fee (the “Commitment Fee”) equal to
the Applicable Commitment Fee Rate (computed on the basis of a year of three
hundred sixty five (365) or three hundred sixty six (366) days, as the case may
be, and actual days elapsed) multiplied by the average daily difference between
the amount of (i) the Revolving Credit Commitments (for purposes of this
computation, PNC’s Swing Loans shall be deemed to be borrowed amounts under its
Revolving Credit Commitment) and (ii) the Revolving Facility Usage; provided,
however, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Commitment of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable in arrears on
each Payment Date.

 

  2.4 [Reserved].

 

  2.5 Revolving Credit Loan Requests; Swing Loan Requests.

 

  2.5.1 Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 3.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 10:00 a.m., (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans to which the LIBOR Rate Option applies or the date of conversion to
or the renewal of the LIBOR Rate Option for any Loans; and (ii) on the same
Business Day of the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.5.1 or a request by telephone immediately confirmed in writing
by letter, facsimile or telex in such form (each, a “Revolving Credit Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify (i) the proposed Borrowing Date and (ii) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amounts shall be in integral multiples
of One Million and 00/100 Dollars ($1,000,000.00) and not less than Five Million
and 00/100 Dollars ($5,000,000.00) for each Borrowing Tranche under the LIBOR
Rate Option and shall be in integral multiples of Five Hundred Thousand and
00/100 Dollars ($500,000.00) and not less than the lesser of One Million and
00/100 Dollars ($1,000,000.00) or the maximum amount available for each
Borrowing Tranche under the Base Rate Option.

 

25



--------------------------------------------------------------------------------

  2.5.2 Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC to make Swing Loans by delivery to PNC not later
than 1:00 p.m. on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex, in such form
(each, a “Swing Loan Request”), it being understood that the Administrative
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Swing Loan Request shall be irrevocable and shall specify (i) the proposed
Borrowing Date and (ii) the principal amount of such Swing Loan, which shall be
in integral multiples of One Hundred Thousand and 00/100 Dollars ($100,000.00)
and not less than Five Hundred Thousand and 00/100 Dollars ($500,000.00).

 

  2.6 Increase in Revolving Credit Commitments.

 

  2.6.1 Increasing Lenders and New Lenders.

The Borrower may, at any time and from time to time, request that (1) the
current Lenders increase their Revolving Credit Commitments (any current Lender
which elects to increase its Revolving Credit Commitment shall be referred to as
an “Increasing Lender”) or (2) one or more new lenders (each, a “New Lender”)
join this Agreement and provide a Revolving Credit Commitment hereunder, subject
to the following terms and conditions:

(i) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.

(ii) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase after giving effect to such increase.

(iii) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed Three Hundred
Million and 00/100 Dollars ($300,000,000.00).

(iv) Multiple Options. The Borrower may request an increase pursuant to this
Section 2.5.1 [Increase in Revolving Credit Commitments] up to two (2) times
during the term of this Agreement; provided, however, subject to the other terms
of this Section 2.5.1 [Increase in Revolving Credit Commitments], each such
increase shall be in an amount equal to or greater than Ten Million and 00/100
Dollars ($10,000,000.00).

(v) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by such Loan
Parties, and (2) an opinion of counsel addressed to the Administrative Agent and
the Lenders addressing the authorization and execution of the Loan Documents by,
and enforceability of the Loan Documents against, the Loan Parties.

 

26



--------------------------------------------------------------------------------

(vi) Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
a replacement revolving credit Note reflecting the new amount of such Increasing
Lender’s Revolving Credit Commitment after giving effect to the increase (and
the prior Note issued to such Increasing Lender shall be deemed to be
terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender’s Revolving Credit Commitment.

(vii) Approval of New Lenders. Any New Lender shall be subject to the approval
of the Administrative Agent, which approval shall not be unreasonably withheld.

(viii) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

(ix) New Lenders; Joinder. Each New Lender shall execute a lender joinder in
form and substance satisfactory to the Administrative Agent pursuant to which
such New Lender shall join and become a party to this Agreement and the other
Loan Documents with a Revolving Credit Commitment in the amount set forth in
such lender joinder.

 

  2.6.2 Treatment of Outstanding Loans.

2.6.2.1 Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall repay all Loans then outstanding,
subject to the Borrower’s indemnity obligations under Section 4.9 [Indemnity];
provided that it may borrow new Loans with a Borrowing Date on such date. Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.6
[Increase in Revolving Credit Commitments].

2.6.2.2 Outstanding Letters of Credit; Repayment of Outstanding Loans; Borrowing
of New Loans. On the effective date of such increase, each Increasing Lender and
each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.

 

  2.7 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Repayment of Swing
Loans.

 

  2.7.1 Making Revolving Credit Loans.

The Administrative Agent shall, promptly after receipt by it of a Revolving
Credit Loan Request pursuant to Section 2.5.1 [Revolving Credit Loan Requests],
notify the Lenders of its receipt of such Revolving Credit Loan Request
specifying the information provided by the Borrower and the apportionment among
the Lenders of the

 

27



--------------------------------------------------------------------------------

requested Revolving Credit Loans as determined by the Administrative Agent in
accordance with Section 2.2 [Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans]. Each Lender shall remit the principal amount of each
Revolving Credit Loan to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 6.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars in immediately available funds at the Principal Office
prior to 2:00 p.m., on the applicable Borrowing Date; provided that if any
Lender fails to remit such funds to the Administrative Agent in a timely manner,
the Administrative Agent may elect in its sole discretion to fund with its own
funds the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.7.3
[Presumptions by the Administrative Agent].

 

  2.7.2 Making Swing Loans.

So long as PNC elects to make Swing Loans, PNC shall, after receipt by it of a
Swing Loan Request pursuant to Section 2.5.2 [Swing Loan Requests], fund such
Swing Loan to the Borrower in U.S. Dollars in immediately available funds at the
Principal Office prior to 2:00 p.m. on the Borrowing Date.

 

  2.7.3 Presumptions by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.7.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option. If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

  2.7.4 Repayment of Revolving Credit Loans.

The Borrower shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.

 

28



--------------------------------------------------------------------------------

  2.8 Borrowings to Repay Swing Loans.

PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of the Letter of Credit Obligations.
Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.5.1 [Revolving Credit Loan Requests]
without regard to any of the requirements of that provision. PNC shall provide
notice to the Lenders (which may be telephonic or written, facsimile or telex)
that such Revolving Credit Loans are to be made under this Section 2.8
[Borrowings to Repay Swing Loans] and of the apportionment among the Lenders,
and the Lenders shall be unconditionally obligated to fund such Revolving Credit
Loans (whether or not the conditions specified in Section 2.5.1 [Revolving
Credit Loan Requests] are then satisfied) by the time PNC so requests, which
shall not be earlier than 2:00 p.m. on the next Business Day after the date the
Lenders receive such notice from PNC.

 

  2.9 Notes.

The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans and Swing Loans made to it by each Lender, together
with interest thereon, shall be evidenced by a revolving credit Note and a swing
loan Note dated the Closing Date payable to the order of such Lender in a face
amount equal to the Revolving Credit Commitment or Swing Loan Commitment, as
applicable, of such Lender.

 

  2.10 Use of Proceeds.

The proceeds of the Loans shall be used (i) fund a portion of the GM
Acquisition, (ii) pay fees and expenses in connection with this transaction and
the GM Acquisition, (iii) refinance Indebtedness outstanding under the Existing
Credit Agreement, (iv) to provide working capital, and (v) for general corporate
purposes, including but not limited to retirement or repayment of outstanding
indebtedness, and capital expenditures.

 

  2.11 Letter of Credit Subfacility.

 

  2.11.1 Issuance of Letters of Credit.

Borrower may at any time prior to the Expiration Date request the issuance of a
standby letter of credit (each a “Letter of Credit”) on behalf of itself or
another Loan Party, or the amendment or extension of an existing Letter of
Credit, by delivering or having such other Loan Party deliver to the Issuing
Lender (with a copy to the Administrative Agent) a completed application and
agreement for letters of credit, or request for such amendment or extension, as
applicable, in such form as the Issuing Lender may specify from time to time by
no later than 10:00 a.m. at least five (5) Business Days, or such shorter period
as may be agreed to by the Issuing Lender, in advance of the proposed date of
issuance. Promptly after receipt of any Letter of Credit application, the
Issuing Lender shall confirm with the

 

29



--------------------------------------------------------------------------------

Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide Administrative Agent with a copy thereof. Unless the
Issuing Lender has received notice from any Lender, Administrative Agent or any
Loan party, at least one day prior to the requested date of issuance, amendment
or extension of the applicable Letter of Credit, that one or more applicable
conditions in Section 6 [Conditions of Lending and Issuance of Letters of
Credit] is not satisfied, then, subject to the terms and conditions hereof and
in reliance on the agreements of the other Lenders set forth in this
Section 2.11 [Letter of Credit Subfacility], the Issuing Lender or any of the
Issuing Lender’s Affiliates will issue a Letter of Credit or agree to such
amendment or extension, provided that each Letter of Credit shall in no event
expire later than the Expiration Date and provided further that in no event
shall (i) the Letter of Credit Obligations exceed, at any one time, Fifteen
Million and 00/100 Dollars ($15,000,000.00) (the “Letter of Credit Sublimit”) or
(ii) the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. Each request by the Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the preceding sentence and with
Section 6 [Conditions of Lending and Issuance of Letters of Credit] after giving
effect to the requested issuance, amendment or extension of such Letter of
Credit. Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver to Borrower and Administrative Agent a true and complete copy
of such Letter of Credit or amendment. Each of the Existing Letters of Credit
shall be deemed to have been issued hereunder on the Closing Date by PNC as the
Issuing Lender. Each of the Existing Letters of Credit shall be deemed to be a
Letter of Credit for all purposes of this Agreement.

Notwithstanding any other provision hereof, no Issuing Lender shall be required
to issue, amend, renew or increase any Letter of Credit, if any Lender is at
such time a Defaulting Lender hereunder, unless such Issuing Lender has entered
into satisfactory arrangements with the Borrower or such Defaulting Lender to
eliminate the Issuing Lender’s risk with respect to such Defaulting Lender (it
being understood that the Issuing Lender would consider the Borrower or the
Defaulting Lender providing cash collateral to the Administrative Agent, for the
benefit of the Issuing Lender, to secure the Defaulting Lender’s Ratable Share
of the Letter of Credit, a satisfactory arrangement)

 

  2.11.2 Letter of Credit Fees.

The Borrower shall pay (i) to the Administrative Agent for the ratable account
of the Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Letter
of Credit Fee Rate, and (ii) to the Issuing Lender for its own account a
fronting fee equal to one hundred twenty five thousandths of one percent
(0.125%) per annum (in each case computed on the basis of a year of three
hundred sixty (360) days and actual days elapsed), which fees shall be computed
on the daily average amount of Letter of Credit Obligations and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit. The Borrower shall also pay to the Issuing Lender for the Issuing
Lender’s sole account the Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.

 

30



--------------------------------------------------------------------------------

  2.11.3 Disbursements, Reimbursement.

Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Ratable Share of the maximum
amount available to be drawn under such Letter of Credit and the amount of such
drawing, respectively.

2.11.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon time on each date that an
amount is paid by the Issuing Lender under any Letter of Credit (each such date,
a “Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender. In
the event the Borrower fails to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 6.2 [Each Additional Loan] other than any
notice requirements. Any notice given by the Administrative Agent or Issuing
Lender pursuant to this Section 2.11.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

2.11.3.2 Each Lender shall upon any notice pursuant to Section 2.11.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.11.3 [Disbursements; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrower in that amount.
If any Lender so notified fails to make available to the Administrative Agent
for the account of the Issuing Lender the amount of such Lender’s Ratable Share
of such amount by no later than 2:00 p.m. on the Drawing Date, then interest
shall accrue on such Lender’s obligation to make such payment, from the Drawing
Date to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Revolving Credit Base Rate Option on and after the
fourth (4th) day following the Drawing Date. The Administrative Agent and the
Issuing Lender will promptly give notice (as described in Section 2.11.3.1
above) of the occurrence of the Drawing Date, but failure of the Administrative
Agent or the Issuing Lender to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.11.3.2.

2.11.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as

 

31



--------------------------------------------------------------------------------

contemplated by Section 2.11.3.1, because of the Borrower’s failure to satisfy
the conditions set forth in Section 6.2 [Each Additional Loan] other than any
notice requirements, or for any other reason, the Borrower shall be deemed to
have incurred from the Issuing Lender a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option. Each Lender’s payment to the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.11.3 [Disbursements, Reimbursement] shall
be deemed to be a payment in respect of its participation in such Letter of
Credit Borrowing (each a “Participation Advance”) from such Lender in
satisfaction of its participation obligation under this Section 2.11.3.3.

 

  2.11.4 Repayment of Participation Advances.

2.11.4.1 Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.11.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.11.4.2 in reimbursement of a payment made under the Letter of Credit
or interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.

 

  2.11.5 Documentation.

Each Loan Party agrees to be bound by the terms of the Issuing Lender’s
application and agreement for letters of credit and the Issuing Lender’s written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party’s own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

 

32



--------------------------------------------------------------------------------

  2.11.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

  2.11.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.11.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.11 [Letter of Credit Subfacility] under all circumstances,
including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1.1 [Revolving Credit Commitments], 2.5.1 [Revolving Credit Loan
Requests], 2.7.1 [Making Revolving Credit Loans] or 6.2 [Each Loan or Letter of
Credit] or as otherwise set forth in this Agreement for the making of a
Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Lenders to make Participation Advances under Section 2.11.3 [Disbursements,
Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other

 

33



--------------------------------------------------------------------------------

document presented under or in connection with any Letter of Credit, or any
fraud or alleged fraud in connection with any Letter of Credit, or the transport
of any property or provision of services relating to a Letter of Credit, in each
case even if the Issuing Lender or any of its Affiliates has been notified
thereof;

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three (3) Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.11.7,
constitute a legal or equitable discharge of, or provide a right of setoff
against, Borrower’s Obligations hereunder.

 

  2.11.8 Indemnity.

The Loan Parties hereby agree to protect, indemnify, pay and save harmless the
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which the Issuing Lender or any of
its Affiliates may incur or be subject to as a

 

34



--------------------------------------------------------------------------------

consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of the gross negligence or willful misconduct of the Issuing
Lender as determined by a final non-appealable judgment of a court of competent
jurisdiction.

 

  2.11.9 Liability for Acts and Omissions.

As between any Loan Party and the Issuing Lender, or the Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Lender or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or any of its Affiliates, as applicable, including any act or omission of
any Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates’ rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant Loan Party for a Letter of Credit, (ii) may
honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as

 

35



--------------------------------------------------------------------------------

if such presentation had initially been honored, together with any interest paid
by the Issuing Lender or its Affiliate; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on the Issuing Lender or its Affiliate in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

 

  2.11.10 Issuing Lender Reporting Requirements.

Each Issuing Lender shall, on the first business day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

3        INTEREST RATES

 

  3.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than eight (8) Borrowing Tranches in the aggregate
among all of the Loans (including a Borrowing Tranche to which the Base Rate
Option Applies); and provided further that if an Event of Default or Potential
Default exists and is continuing, the Borrower may not request, convert to, or
renew the LIBOR Rate Option for any Loans and the Required Lenders may demand
that all existing Borrowing Tranches bearing interest under the LIBOR Rate
Option shall be converted immediately to the Base Rate Option, subject to the
obligation of the Borrower to pay any indemnity under Section 4.9 [Indemnity] in
connection with such

 

36



--------------------------------------------------------------------------------

conversion. If at any time the designated rate applicable to any Loan made by
any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.
Notwithstanding any provisions to the contrary contained in this Agreement or
any other Loan Document, the Borrower shall not be required to pay, and the
Lenders shall not be permitted to collect, any amount of interest in excess of
the maximum amount of interest permitted by applicable Law (“Excess Interest”).
If any Excess Interest is provided for or determined by a court of competent
jurisdiction to have been provided for in this Agreement or in any other Loan
Document, then, in such event: (1) the provisions of this subsection shall
govern and control; (2) the Borrower shall not be obligated to pay any Excess
Interest; (3) any Excess Interest that the Lenders may have received hereunder
shall be, at the option of the Required Lenders, (a) applied as a credit against
the outstanding principal balance of the Obligations or accrued and unpaid
interest (not to exceed the maximum amount permitted by Law), (b) refunded to
the payor thereof, or (c) any combination of the foregoing; (4) the interest
rates provided for herein shall be automatically reduced to the maximum lawful
rate allowed from time to time under applicable Law, and this Agreement and the
other Loan Documents shall be deemed to have been and shall be reformed and
modified to reflect such reduction; and (5) the Borrower shall have no action
against the Administrative Agent or any Lender for any damages arising out of
the payment or collection of any Excess Interest (other than to enforce this
Section 3.1 [Interest Rate Options]).

 

  3.1.1 Revolving Credit Interest Rate Options.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of three hundred sixty-five or three hundred sixty-six (365
or 366) days, as the case may be, and actual days elapsed) equal to the Base
Rate plus the Applicable Margin, such interest rate to change automatically from
time to time effective as of the effective date of each change in the Base Rate;
or

(ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of three hundred sixty (360) days and actual days elapsed) equal to
the LIBOR Rate plus the Applicable Margin.

 

  3.1.2 Swing Loan Interest Rate.

Each Swing Loan shall bear interest at a rate per annum equal to (i) the Base
Rate (computed on the basis of a year of three hundred sixty-five or three
hundred sixty-six (365 or 366) days, as the case may be, and actual days
elapsed) plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in the Base
Rate or (ii) such other interest rates (computed on the basis of a year of three
hundred sixty (360), three hundred sixty five (365) or three hundred sixty six
(366) days, as PNC may determine, and actual days elapsed) as PNC and the
Borrower may agree to from time to time.

 

37



--------------------------------------------------------------------------------

  3.1.3 Rate Quotations.

The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

 

  3.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:

 

  3.2.1 Amount of Borrowing Tranche.

Each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of One Million and 00/100 Dollars ($1,000,000.00) and not less than
Five Million and 00/100 Dollars ($5,000,000.00); and

 

  3.2.2 Renewals.

In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

  3.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and at
the discretion of the Administrative Agent or upon written demand by the
Required Lenders to the Administrative Agent:

 

  3.3.1 Interest Rate.

The rate of interest for each Loan otherwise applicable pursuant to Section 3.1
[Interest Rate Options], shall bear interest at a rate per annum equal to the
sum of the rate of interest applicable under the Base Rate Option plus an
additional two percent (2.0%) per annum, each Borrowing Tranche to which the
LIBOR Rate Option applies shall automatically convert to the Base Rate Option at
the end of the applicable Interest Period and no Loans may be made as, renewed
as or converted into a Borrowing Tranche to which the LIBOR Rate Option applies;

 

38



--------------------------------------------------------------------------------

  3.3.2 Letter of Credit Fees.

The Letter of Credit Fees otherwise applicable pursuant to Section 2.11.2
[Letter of Credit Fees], shall be increased by two percent (2.0%) per annum;

 

  3.3.3 Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Revolving Credit Base Rate Option plus an additional two percent (2.0%) per
annum from the time such Obligation becomes due and payable and until it is paid
in full; and

 

  3.3.4 Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 3.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Administrative Agent.

 

  3.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

  3.4.1 Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent’s and Lender’s Rights].

 

  3.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

 

39



--------------------------------------------------------------------------------

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent’s and Lender’s Rights].

 

  3.4.3 Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 3.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 3.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 3.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for the selection of, conversion to or renewal of the Base
Rate Option otherwise available with respect to such Loans. If any Lender
notifies the Administrative Agent of a determination under Section 3.4.2
[Illegality; Increased Costs; Deposits Not Available], the Borrower shall,
subject to the Borrower’s indemnification Obligations under Section 4.9
[Indemnity], as to any Loan of the Lender to which a LIBOR Rate Option applies,
on the date specified in such notice either convert such Loan to the Base Rate
Option otherwise available with respect to such Loan or prepay such Loan in
accordance with Section 4.6 [Voluntary Prepayments]. Absent due notice from the
Borrower of conversion or prepayment, such Loan shall automatically be converted
to the Base Rate Option otherwise available with respect to such Loan upon such
specified date.

 

  3.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 3.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Revolving Credit Base Rate Option
commencing upon the last day of the existing Interest Period.

 

40



--------------------------------------------------------------------------------

4        PAYMENTS

 

  4.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 11:00 a.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders, as applicable, in
immediately available funds; provided that in the event payments are received by
11:00 a.m. by the Administrative Agent with respect to the Revolving Credit
Loans and such payments are not distributed to the Lenders on the same day
received by the Administrative Agent, the Administrative Agent shall pay the
Lenders the Federal Funds Effective Rate with respect to the amount of such
payments for each day held by the Administrative Agent and not distributed to
the Lenders. The Administrative Agent’s and each Lender’s statement of account,
ledger or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Loans and other amounts owing under this Agreement and shall be deemed an
“account stated.”

 

  4.2 Pro Rata Treatment of Lenders.

Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent’s Fee and the Issuing Lender’s
fronting fee) or amounts due from the Borrower hereunder to the Lenders with
respect to the Commitments and Loans, shall (except as otherwise may be provided
with respect to a Defaulting Lender and except as provided in Section 3.4.3
[Administrative Agent’s and Lender’s Rights] in the case of an event specified
in Section 3.4 [LIBOR Rate Unascertainable; Etc.], 4.6.2 [Replacement of a
Lender] or 4.7 [Increased Costs; Indemnity]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees, Letter of Credit Fees and other fees or amounts then
due or payable such Lenders as set forth in this Agreement. Notwithstanding any
of the foregoing, each borrowing or payment or pre-payment by the Borrower of
principal, interest, fees or other amounts from the Borrower with respect to
Swing Loans shall be made by or to PNC according to Article 2 [Revolving Credit
and Swing Loan Facilities].

 

  4.3 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the

 

41



--------------------------------------------------------------------------------

aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than the pro-rata share of the amount such Lender is
entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 4.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 4.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Any Lender that fails at any time to comply with the provisions of this
Section 4.3 shall be deemed a Defaulting Lender until such time as it performs
its obligations hereunder and is not otherwise a Defaulting Lender for any other
reason. A Defaulting Lender shall be deemed to have assigned any and all
payments due to it from the Borrower, whether on account of or relating to
outstanding Loans, Letters of Credit, interest, fees or otherwise, to the
remaining non-defaulting Lenders for application to, and reduction of, their
respective Ratable Share of all outstanding Loans and other unpaid Obligations
of any of the Loan Parties. The Defaulting Lender hereby authorizes the
Administrative Agent to distribute such payments to the non-defaulting Lenders
in proportion to their respective Ratable Share of all outstanding Loans and
other unpaid Obligations of any of the Loan Parties to which such Lenders are
entitled. A Defaulting Lender shall be deemed to have satisfied the provisions
of this Section 4.3 when and if, as a result of application of the assigned
payments to all outstanding Loans and other unpaid Obligations of any of the
Loan Parties to the non-defaulting Lenders, the Lenders’ respective Ratable
Share of all outstanding Loans and unpaid Obligations have returned to those in
effect immediately prior to such violation of this Section 4.3.

 

  4.4 Presumptions by Administrative Agent.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the

 

42



--------------------------------------------------------------------------------

Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

  4.5 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on the 90th day of such Interest Period. Interest on the principal amount
of each Loan or other monetary Obligation shall be due and payable on demand
after such principal amount or other monetary Obligation becomes due and payable
(whether on the stated Expiration Date, upon acceleration or otherwise).

 

  4.6 Voluntary Prepayments.

 

  4.6.1 Right to Prepay.

(i) The Borrower shall have the right at its option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 4.6.2 [Replacement of a Lender] below or in Section 4.7 [Increased
Costs] and Section 4.9 [Indemnity).

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Administrative Agent by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of Revolving Credit Loans or no
later than 11:00 a.m. on the date of prepayment of Swing Loans, setting forth
the following information:

(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x) a statement indicating the application of the prepayment between the Swing
Loans and the Revolving Credit Loans;

(y) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

(z) the total principal amount of such prepayment, which (i) with respect to
Revolving Credit Loans shall be in integral multiples of One Million and 00/100

 

43



--------------------------------------------------------------------------------

Dollars ($1,000,000.00) and not less than Five Million and 00/100 Dollars
($5,000,000.00) for each Borrowing Tranche to which the LIBOR Rate Option
applies and in integral multiples of One Million and 00/100 Dollars
($1,000,000.00) and not less than the lesser of Five Million and 00/100 Dollars
($5,000,000.00) or the outstanding principal amount or Revolving Credit Loans to
which the Base Rate Option applies and (ii) with respect to Swing Loans, in
integral multiples of One Hundred Thousand and 00/100 Dollars ($100,000.00) and
not less than the lesser of Five Hundred Thousand and 00/100 Dollars
($500,000.00) or the outstanding principal amount of the Swing Loans.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 3.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to Loans to which
the Base Rate Option applies, then to Loans to which the LIBOR Rate Option
applies. Any prepayment hereunder shall be subject to the Borrower’s Obligation
to indemnify the Lenders under Section 4.9 [Indemnity].

 

  4.6.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 3.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 4.7 [Increased
Costs], or requires the Borrower to pay any additional amount to any Lender or
any Official Body for the account of any Lender pursuant to Section 4.8 [Taxes],
(iii) is a Defaulting Lender, (iv) becomes subject to the control of an Official
Body (other than normal and customary supervision), or (v) is a Non-Consenting
Lender referred to in Section 10.1 [Modifications, Amendments or Waivers] then
in any such event the Borrower may, at its sole expense, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.9 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.7.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 4.8 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

 

44



--------------------------------------------------------------------------------

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

  4.7 Increased Costs.

 

  4.7.1 Increased Costs Generally.

If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 4.8 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or

(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Loan under the
LIBOR Rate Option made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrower will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

 

  4.7.2 Capital Requirements.

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Lender’s

 

45



--------------------------------------------------------------------------------

capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

 

  4.7.3 Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.

A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 4.7.1 [Increased Costs
Generally] or 4.7.2 [Capital Requirements] and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

  4.7.4 Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 4.7 shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

  4.8 Taxes.

 

  4.8.1 Payments Free of Taxes.

Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Official Body
in accordance with applicable Law.

 

46



--------------------------------------------------------------------------------

  4.8.2 Payment of Other Taxes by the Borrower.

Without limiting the provisions of Section 4.8.1 [Payments Free of Taxes] above,
the Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.

 

  4.8.3 Indemnification by the Loan Parties.

The Loan Parties shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Loan Parties by a Lender or the Issuing Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

 

  4.8.4 Evidence of Payments.

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to an Official Body, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

  4.8.5 Status of Lenders.

Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding the submission
of such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, the Administrative Agent shall be entitled to withhold United
States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the United States Income
Tax Regulations. Further, the Administrative Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender or assignee or participant of a Lender for the amount of
any tax it deducts and withholds in

 

47



--------------------------------------------------------------------------------

accordance with regulations under § 1441 of the Code. In addition, any Lender,
if requested by the Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) two (2) duly completed valid originals of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
(2) duly completed valid originals of IRS Form W-8BEN,

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made or

(v) to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to the Administrative Agent two (2) originals of an IRS Form W-9 or any
other form prescribed by applicable Law demonstrating that such Lender is not a
Foreign Lender.

 

  4.9 Indemnity.

In addition to the compensation or payments required by Section 4.7 [Increased
Costs] or Section 4.8 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses or expenses (including loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

 

48



--------------------------------------------------------------------------------

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4 [Revolving
Credit Loan Requests] or Section 3.2 [Interest Periods] or notice relating to
prepayments under Section 4.6 [Voluntary Prepayments], or

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

  4.10 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loans] hereof
during the period between Settlement Dates. The Administrative Agent shall
notify each Lender of its Ratable Share of the total of the Revolving Credit
Loans (each a “Required Share”). On such Settlement Date, each Lender shall pay
to the Administrative Agent the amount equal to the difference between its
Required Share and its Revolving Credit Loans, and the Administrative Agent
shall pay to each Lender its Ratable Share of all payments made by the Borrower
to the Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and may at its option effect settlement on any other Business Day. These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 4.10 [Settlement Date
Procedures] shall relieve the Lenders of their obligations to fund Revolving
Credit Loans on dates other than a Settlement Date pursuant to Section 2.1.1
[Revolving Credit Loans]. The Administrative Agent may at any time at its option
for any reason whatsoever require each Lender to pay immediately to the
Administrative Agent such Lender’s Ratable Share of the outstanding Revolving
Credit Loans and each Lender may at any time require the Administrative Agent to
pay immediately to such Lender its Ratable Share of all payments made by the
Borrower to the Administrative Agent with respect to the Revolving Credit Loans.

 

49



--------------------------------------------------------------------------------

5        REPRESENTATIONS AND WARRANTIES

 

  5.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

 

  5.1.1 Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default.

Each Loan Party and each Subsidiary of each Loan Party (i) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (ii) has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct, (iii) is duly licensed or qualified
and in good standing in each jurisdiction where the property owned or leased by
it or the nature of the business transacted by it or both makes such licensing
or qualification necessary including, with respect to each Loan Party, each
jurisdiction listed on Schedule 5.1.1, (iv) has full power to enter into,
execute, deliver and carry out this Agreement, the other Loan Documents to which
it is a party, to incur the Indebtedness contemplated by the Loan Documents and
to perform its Obligations under the Loan Documents to which it is a party and
the Note Purchase Agreements, as applicable, and to consummate the 2010 Note
Purchase Agreement, and all such actions have been duly authorized by all
necessary proceedings on its part, (v) is in compliance in all material respects
with all applicable Laws (other than Environmental Laws which are specifically
addressed in Section 5.1.13 [Environmental Matters]) in all jurisdictions in
which any Loan Party or Subsidiary of any Loan Party is presently or will be
doing business except where the failure to do so would not constitute a Material
Adverse Change, and (vi) has good and marketable title to or valid leasehold
interest in all properties, assets and other rights which it purports to own or
lease or which are reflected as owned or leased on its books and records, free
and clear of all Liens and encumbrances except Permitted Liens. No Event of
Default or Potential Default exists or is continuing.

 

  5.1.2 Subsidiaries and Owners; Investment Companies.

Schedule 5.1.2 states (i) the name of each of the Borrower’s Subsidiaries, its
jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary (the “Subsidiary Equity Interests”), (ii) the name
of each holder of an equity interest in each such Subsidiary, the amount,
percentage and type of such equity interest, and (iii) any options, warrants or
other rights outstanding to purchase any such equity interests referred to in
clause (i) or (iii). The Borrower and each Subsidiary of the Borrower has good
and marketable title to all of the Subsidiary Equity Interests it purports to
own, free and clear in each case of any Lien and all such Subsidiary Equity
Interests have been validly issued, fully paid and nonassessable. None of the
Loan Parties or Subsidiaries of any Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940 and shall not become such an “investment
company” or under such “control.”

 

50



--------------------------------------------------------------------------------

  5.1.3 Validity and Binding Effect.

This Agreement and each of the other Loan Documents (i) has been duly and
validly executed and delivered by each Loan Party, and (ii) constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto, enforceable against such Loan Party in accordance with
its terms.

 

  5.1.4 No Conflict; Material Agreements; Consents.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries. There is no
default under such material agreement (referred to above) and none of the Loan
Parties or their Subsidiaries is bound by any contractual obligation, or subject
to any restriction in any organization document, or any requirement of Law which
could result in a Material Adverse Change. No consent, approval, exemption,
order or authorization of, or a registration or filing with, any Official Body
or any other Person is required by any Law or any agreement in connection with
the execution, delivery and carrying out of this Agreement and the other Loan
Documents.

 

  5.1.5 Litigation.

Except as disclosed on Schedule 5.1.5, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or in equity
before any Official Body which individually or in the aggregate could result in
a Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which could result in a Material Adverse Change.

 

  5.1.6 Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the fiscal year ended December 31, 2009. In addition, the
Borrower has delivered to the Administrative Agent copies of its unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended June 30, 2010 (all such annual and interim
statements being collectively referred to as the “Statements”). The Statements
were compiled from the books and records maintained by the Borrower’s
management, are correct and complete and fairly represent the consolidated
financial condition of the Borrower and its Subsidiaries as of their dates and
the results of operations for the fiscal periods then ended and have been
prepared in accordance with GAAP consistently applied, subject (in the case of
the interim statements) to normal year-end audit adjustments.

 

51



--------------------------------------------------------------------------------

(ii) Accuracy of Financial Statements. Neither the Borrower nor any Subsidiary
of the Borrower has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses from any commitments of the Borrower or any Subsidiary of the Borrower
which would constitute a Material Adverse Change. Since December 31, 2009, no
Material Adverse Change has occurred.

 

  5.1.7 Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System. None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than twenty five percent (25%) of the reasonable value of
the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.

 

  5.1.8 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

 

  5.1.9 Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

 

52



--------------------------------------------------------------------------------

  5.1.10 Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights (the “Intellectual Property”)
necessary to own and operate its properties and to carry on its business as
presently conducted and planned to be conducted by such Loan Party or
Subsidiary, without known possible, alleged or actual conflict with the rights
of others.

 

  5.1.11 Insurance.

The properties of each Loan Party and each of its Subsidiaries are insured
pursuant to policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each such Loan
Party and Subsidiary in accordance with prudent business practice in the
industry of such Loan Parties and Subsidiaries.

 

  5.1.12 ERISA Compliance.

(i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(ii) Except as disclosed in Schedule 5.1.12, no ERISA Event has occurred or is
reasonably expected to occur; (a) no Pension Plan has any unfunded pension
liability (i.e. excess of benefit liabilities over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan for the applicable plan year); (b) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (d) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

53



--------------------------------------------------------------------------------

  5.1.13 Environmental Matters.

Each Loan Party is and, to the knowledge of each respective Loan Party and each
of its Subsidiaries is and has been in compliance with applicable Environmental
Laws except as disclosed on Schedule 5.1.13; provided that such matters so
disclosed could not in the aggregate result in a Material Adverse Change.

 

  5.1.14 Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreements and each of the other Loan Documents to which any Loan Party is a
party do rank and will rank at least pari passu in priority of payment with all
other Indebtedness of such Loan Party except Indebtedness of such Loan Party to
the extent secured by Permitted Liens

 

  5.1.15 Solvency.

Before and after giving effect to the initial Loans hereunder, each Loan Party
is Solvent.

 

  5.2 Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Administrative Agent in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same. No Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Lenders, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule; provided however, that the
Borrower may update Schedules 5.1.1 and 5.1.2 without any Lender approval in
connection with any transaction permitted under Sections 7.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions], 7.2.7 [Dispositions of Assets or
Subsidiaries] and 7.2.9 [Subsidiaries, Partnerships and Joint Ventures].

6        CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

 

  6.1 First Loans and Letters of Credit.

 

  6.1.1 Deliveries.

On the Closing Date, the Administrative Agent shall have received each of the
following in form and substance satisfactory to the Administrative Agent:

(i) A certificate of the Borrower signed by an Authorized Officer, dated the
Closing Date stating that the Borrower is in compliance with each of its
representations, warranties, covenants and conditions hereunder and no Event of
Default or Potential Default exists and no Material Adverse Change has occurred
since December 31, 2009.

 

54



--------------------------------------------------------------------------------

(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary, of the Borrower, certifying as appropriate as to: (a) all
action taken by the Borrower in connection with this Agreement and the other
Loan Documents; (b) the names of the Authorized Officers authorized to sign the
Loan Documents and their true signatures; and (c) copies of its organizational
documents as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials, dated not more than sixty
(60) days prior to the Closing Date, as to the continued existence and good
standing of the Borrower in (1) the Borrower’s jurisdiction of incorporation,
(2) North Carolina, (3) Vermont, (4) Kentucky, (5) Colorado and (6) California.

(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer.

(iv) A written opinion of counsel for the Borrower, dated the Closing Date for
the benefit of the Administrative Agent and each Lender and in form and
substance satisfactory to the Administrative Agent and its counsel.

(v) Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect with additional insured special
endorsements attached thereto, in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured.

(vi) Financial projections of the Borrower and its Subsidiaries for fiscal year
2010 through fiscal year 2015, in form and substance acceptable to the
Administrative Agent;

(vii) Review of all third party due diligence reports initiated by or on behalf
of the Borrower with respect to the GM Acquisition, in form and substance
satisfactory to the Agent;

(viii) Evidence, in form and substance satisfactory to the Administrative Agent,
that any and all material consents necessary to permit the effectuation of the
transactions contemplated hereby and the GM Acquisition have been obtained or
waived;

(ix) Evidence that (i) no litigation, investigation or proceeding before or by
any arbitrator or Official Body shall be continuing or threatened against the
Borrower or against the officers or directors of the Borrower (A) in connection
with the Loan Documents or any of the transactions contemplated thereby and
which, in the reasonable opinion of Administrative Agent, is deemed material or
(B) which could, in the reasonable opinion of Administrative Agent, constitute a
Material Adverse Change; and (ii) no injunction, writ, restraining order or
other order of any nature materially adverse to the Borrower or the conduct of
its business or inconsistent with the due consummation of the transactions
contemplated by this Agreement shall have been issued by any Official Body;

 

55



--------------------------------------------------------------------------------

(x) A Lien search in acceptable scope and with results to the satisfaction of
the Administrative Agent;

(xi) Evidence that all necessary termination statements, release statements and
other releases in connection with all Liens (other than Permitted Liens) have
been filed or satisfactory arrangements have been made for such filing
(including payoff letters, if applicable);

(xii) Evidence of the amount and nature of all contingent liabilities of the
Borrower including tax, ERISA, employee retirement benefit and other contingent
liabilities as more fully set forth on Schedule 5.1.12; and

(xiii) Evidence that the Existing Credit Agreement has been terminated and all
outstanding obligations thereunder have been paid.

(xiv) Final executed copies of all agreements, documents and instruments with
respect to the 2010 Note Purchase, as in effect on the Closing Date, all of
which shall be satisfactory in form and substance to the Agent and the
transactions contemplated by such documentation shall be consummated
simultaneously with the making of the initial Loan.

(xv) Final executed copies of the all agreements, documents and instruments with
respect to the GM Acquisition, as in effect on the Closing Date, all of which
shall be satisfactory in form and substance to the Agent and the transactions
contemplated by such documentation shall be consummated simultaneously with the
making of the initial Loan.

(xvi) Evidence that after giving effect to the GM Acquisition, each of: (i) the
Borrower’s proforma Consolidated EBITDA for the period equal to the twelve
(12) consecutive calendar months ended June 30, 2010, shall not be less than One
Hundred Thirty Million and 00/100 Dollars ($130,000,000.00); and (ii) the ratio
of (a) Borrower’s proforma Consolidated Funded Indebtedness on the Closing Date
to (b) Borrower’s proforma Consolidated EBITDA for the period equal to the
twelve (12) consecutive calendar months ended June 30, 2010, shall not be
greater than 3.0 to 1.0.

(xvii) Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

 

  6.1.2 Payment of Fees.

The Borrower shall have paid all fees payable on or before the Closing Date as
required by this Agreement, the Administrative Agent’s Letter or any other Loan
Document.

 

56



--------------------------------------------------------------------------------

  6.2 Each Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit and after
giving effect to the proposed extensions of credit: (i) the representations and
warranties of the Loan Parties shall then be true and correct except (a) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date and
(b) for purposes of this Section 6.2, the representations and warranties
contained in Sections 5.16(i) and (ii) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 7.3.1 and 7.3.2, respectively;
(ii) no Event of Default or Potential Default shall have occurred and be
continuing; (iii) the making of the Loans or issuance, extension or increase of
such Letter of Credit shall not contravene any Law applicable to any Loan Party
or Subsidiary of any Loan Party or any of the Lenders; and (iv) the Borrower
shall have delivered to the Administrative Agent a duly executed and completed
Loan Request or to the Issuing Lender an application for a Letter of Credit, as
the case may be.

7        COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full, the Loan Parties shall comply at all times with the following
covenants:

 

  7.1 Affirmative Covenants.

 

  7.1.1 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, partnership or limited liability company, as
the case may be, and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except as otherwise
expressly permitted in Section 7.2.5 [Liquidations, Mergers, Etc.].

 

  7.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.

 

  7.1.3 Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by

 

57



--------------------------------------------------------------------------------

prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by the Administrative Agent. The
Loan Parties shall comply with the covenants of such insurance policies.

 

  7.1.4 Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

 

  7.1.5 Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Lenders may reasonably request, provided that
each Lender shall provide the Borrower and the Administrative Agent with
reasonable notice prior to any visit or inspection. In the event any Lender
desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

 

  7.1.6 Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

  7.1.7 Compliance with Laws; Use of Proceeds.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects; provided
that it shall not be deemed to be a violation of this Section 7.1.7 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change. The Loan Parties will use the
Letters of Credit and the proceeds of the Loans only in accordance with
Section 2.10 [Use of Proceeds] and as permitted by applicable Law.

 

58



--------------------------------------------------------------------------------

  7.1.8 Further Assurances.

Each Loan Party shall, from time to time, at its expense, do such other acts and
things as the Administrative Agent in its sole discretion may deem necessary or
advisable from time to time in order to exercise and enforce its rights and
remedies thereunder.

 

  7.1.9 Anti-Terrorism Laws.

None of the Loan Parties is or shall be (i) a Person with whom any Lender is
restricted from doing business under Executive Order No. 13224 or any other
Anti-Terrorism Law, (ii) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law. The Loan Parties shall
provide to the Lenders any certifications or information that a Lender requests
to confirm compliance by the Loan Parties with Anti-Terrorism Laws.

 

  7.2 Negative Covenants.

 

  7.2.1 Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 7.2.1;

(iii) Indebtedness under the Note Purchase Agreements and the 2010 Note Purchase
Agreement Guarantees, as the same may be extended, renewed or refinanced;

(iv) Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement;

(v) Indebtedness of a Loan Party to an Excluded Subsidiary which does not exceed
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) in the aggregate for all
such Indebtedness to all such Excluded Subsidiaries at any time outstanding;

(vi) Indebtedness incurred with respect to Purchase Money Security Interests and
capitalized leases;

(vii) Any (a) Currency Agreement, (b) Lender Provided Interest Rate Hedge,
(c) Interest Rate Hedge approved by the Administrative Agent or (d) Indebtedness
under any Other Lender Provided Financial Services Product; provided however,
the Loan Parties and their Subsidiaries shall enter into any Currency Agreement,
Lender Provided Interest Rate Hedge or any other Interest Rate Hedge only for
hedging (rather than speculative) purposes;

 

59



--------------------------------------------------------------------------------

(viii) Indebtedness of an Excluded Subsidiary to an Excluded Subsidiary; and

(ix) Any unsecured Indebtedness not otherwise permitted in items (i) through
(viii) above which does not exceed Thirty-Five Million and 00/100 Dollars
($35,000,000.00) in the aggregate at any time outstanding.

 

  7.2.2 Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

 

  7.2.3 Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties and their respective Subsidiaries permitted
hereunder, (ii) Guaranties that are in existence on the Closing Date and set
forth on Schedule 7.2.3 (including any extensions or renewals thereof; provided
there is no increase in the amount thereof or other significant change in the
terms thereof unless otherwise specified on Schedule 7.2.3), and (iii) any
unsecured Guaranty not otherwise permitted in items (i) and (ii) above which
does not exceed Ten Million and 00/100 Dollars ($10,000,000.00) in the aggregate
at any time outstanding.

 

  7.2.4 Loan and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii) Permitted Investments so long as no Potential Default or Event of Default
shall exist immediately prior to and after giving effect to such Permitted
Investment;

(iv) loans, advances and investments in other Loan Parties;

 

60



--------------------------------------------------------------------------------

(v) Permitted Acquisitions;

(vi) in connection with the Subsidiary Restructuring;

(vii) loans, advances and investments by Excluded Subsidiaries in other Excluded
Subsidiaries; and

(viii) loans, advances and investments not otherwise permitted in items
(i) through (vii) above in Excluded Subsidiaries and Joint Ventures in an amount
which shall not exceed Ten Million and 00/100 Dollars ($10,000,000.00) in the
aggregate at any one time.

 

  7.2.5 Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person; provided
that

(i) any Loan Party other than the Borrower may consolidate or merge into another
Loan Party which is wholly-owned by one or more of the other Loan Parties;

(ii) the Subsidiary Restructuring may be consummated; and

(iii) any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (A) all or substantially all of the ownership interests
of another Person or (B) all or substantially all of the assets of another
Person or of a business or division of another Person (each a “Permitted
Acquisition”), provided that, each of the following requirements is met:

(A) if a Loan Party is acquiring the ownership interests in such Person, such
Person shall, unless not required by Section 7.2.8 [Subsidiaries, Partnerships
and Joint Ventures], execute a Guarantor Joinder and such other documents
required by Section 10.13 [Joinder of Guarantors] and join this Agreement as a
Guarantor pursuant to Section 10.13 [Joinder of Guarantors] within thirty
(30) Business Days after the date of such Permitted Acquisition;

(B) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition; and

(C) in the case of a merger or consolidation involving a Loan Party, a Loan
Party shall be the continuing and surviving entity.

 

  7.2.6 Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to make any Asset Disposition, except (i) Asset Dispositions where, (A) in the
good faith opinion of the board of directors of the Borrower, such Asset
Disposition is in exchange for cash consideration having a Fair Market Value at
least equal to that of the property exchanged

 

61



--------------------------------------------------------------------------------

and is in the best interest of the Borrower (provided, however, that such
determination by the board of directors of the Borrower shall not be required
for Asset Dispositions of property with a Fair Market Value of less than Five
Million and 00/100 Dollars ($5,000,000.00) so long as the certificate to be
delivered pursuant to Section 7.3.3 [Certificate of the Borrower] with respect
to the fiscal period during which such Asset Disposition was made contains a
statement to the effect that any such Asset Disposition of property having a
Fair Market Value of not less than One Million and 00/100 Dollars
($1,000,000.00) was, in the good faith opinion of an Authorized Officer of the
Borrower, as the case may be, signing such certificate, made in exchange for
cash consideration having a Fair Market Value at least equal to that of the
property exchanged and was in the best interests of the Borrower,
(B) immediately after giving effect to such Asset Disposition, no Event of
Default or Potential Default would exist and (C) the Disposition Value of the
property subject to such Asset Disposition, together with the aggregate
Disposition Value of all property of the Borrower and its Subsidiaries that was
subject of an Asset Disposition during the then current fiscal year of the
Borrower, would not exceed five percent (5.0%) of Consolidated Total Assets
determined as of the end of the then most recently ended fiscal year of the
Borrower, and (ii) the Transfer by (A) Newco of that certain real property
located at 9776 Whithorn Drive, Houston, Texas 77095, (B) GMT of two undeveloped
parcels in Montgomery County, Texas 77356, identified as 50.61 acres and 7.16
acres (John Comer Survey A-8), (C) GMT of that certain real property located at
1731 Village Center Circle, Las Vegas, Nevada 89134, (D) the Borrower of that
certain real property located at 121 Gamma Drive, Pittsburgh, Pennsylvania 15238
and (E) the Borrower of thirty-five (35) acres of excess land located at
Cranberry Woods, Cranberry Township, Pennsylvania 16066.

 

  7.2.7 Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction with any Affiliate of any Loan Party
(including purchasing property or services from or selling property or services
to any Affiliate of any Loan Party or other Person) unless such transaction is
not otherwise prohibited by this Agreement, is entered into in the ordinary
course of business upon fair and reasonable arms-length terms and conditions
which are fully disclosed to the Administrative Agent and is in accordance with
all applicable Law.

 

  7.2.8 Subsidiaries, Partnerships and Joint Ventures.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to own or create directly or indirectly any Subsidiaries other than (A) (i) any
Subsidiary which has joined this Agreement as Guarantor on the Closing Date,
(ii) any Excluded Subsidiary as of the Closing Date; and (iii) any Subsidiary
formed after the Closing Date which joins this Agreement as a Guarantor pursuant
to Section 10.13 [Joinder of Guarantors] or (B) is listed as an Excluded
Subsidiary on Schedule 1.1(S) pursuant to an update to such schedule provided by
the Borrower to the Administrative Agent. Except as set forth in Schedule
1.1(P)(1) and as permitted pursuant to Section 7.2.4 hereof, each of the Loan
Parties shall not become or agree to become a party to a Joint Venture.

 

62



--------------------------------------------------------------------------------

  7.2.9 Continuation of or Change in Business.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than the development, manufacturing, sales and
administration of safety products and related items, substantially as conducted
and operated by such Loan Party or Subsidiary during the present fiscal year,
and such Loan Party or Subsidiary shall not permit any material change in such
business.

 

  7.2.10 Fiscal Year.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve month period beginning January 1 and
ending December 31.

 

  7.2.11 Issuance of Stock.

The Borrower shall not permit any of its Subsidiaries to issue any additional
shares of capital stock or any options, warrants or other rights in respect
thereof.

 

  7.2.12 Changes in Organizational Documents.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, amend in any respect its certificate or articles of incorporation (including
any provisions or resolutions relating to capital stock), by-laws, certificate
of limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents in the event such
change would be adverse to the Lenders as determined by the Administrative Agent
in its sole discretion, without obtaining the prior written consent of the
Required Lenders; provided, that Newco may amend its organizational documents in
connection with the Newco Name Change to reflect the same, so long as the
Borrower provides (i) prompt notice to the Administrative Agent of such Newco
Name Change, and (ii) a copy of the Newco Name Change Certificate filed with the
Nevada Secretary of State and all other filings, if any, with respect to such
name change. The parties hereto agree, that upon the effective date of the Newco
Name Change, any and all references to Newco in the Credit Agreement or any
other Loan Document shall automatically be deemed to be references to the name
set forth in the Newco Name Change Certificate without any further action on the
part of the Loan Parties or the Administrative Agent.

 

  7.2.13 [Reserved].

 

  7.2.14 Minimum Fixed Charges Coverage Ratio.

The Loan Parties shall not, at any time, permit the Fixed Charges Coverage
Ratio, calculated as of the end of each fiscal quarter for the period equal to
the four (4) consecutive fiscal quarters then ended, to be less than one hundred
fifty percent (150%).

 

63



--------------------------------------------------------------------------------

  7.2.15 Maximum Consolidated Indebtedness.

The Loan Parties shall not, at any time, permit Consolidated Indebtedness to
exceed sixty percent (60%) of Consolidated Capitalization.

 

  7.2.16 Maximum Leverage Ratio.

The Loan Parties shall not, at any time, permit the Leverage Ratio to exceed the
ratio set forth below for the periods specified below:

 

Four (4) Consecutive

Fiscal Quarters Ending

  

Ratio

Closing Date and each fiscal quarter ending date thereafter through 9/30/2011

   3.50 to 1.00

12/31/2011 and each fiscal quarter ending date thereafter through 9/30/2012

   3.25 to 1.00

12/31/2012 and each fiscal quarter ending date thereafter through 9/30/2013

   3.00 to 1.00

12/31/2013 and each fiscal quarter ending date thereafter

   2.75 to 1.00

 

  7.2.17 Negative Pledges.

Each of the Loan Parties covenants and agrees that it shall not, and shall not
permit any of its Subsidiaries to, enter into any agreement with any Person
which, in any manner, whether directly or contingently, prohibits, restricts or
limits the right of any of the Loan Parties from granting any Liens to the
Administrative Agent or the Lenders, except Liens permitted pursuant to
Section 7.2.1 [Liens].

 

  7.2.18 Amendment, Etc. of Indebtedness.

Each of the Loan Parties covenants and agrees that it shall not amend, modify or
change in any manner any term or condition of any Indebtedness, including, but
not limited to any of the Note Purchase Agreements, except for (a) any
refinancing, refunding, renewal or extension thereof permitted by Section 7.2.1
or (b) changes and amendments which (i) do not materially and adversely affect
the rights and privileges or the interests of the Administrative Agent or any of
the Lenders under the Loan Documents and (ii) do not result in covenants more
restrictive than those set forth in this Agreement.

 

64



--------------------------------------------------------------------------------

  7.3 Reporting Requirements.

The Borrower will furnish or cause to be furnished to the Administrative Agent
and each of the Lenders:

 

  7.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three (3) fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal quarter then ended
and the fiscal year through that date, all in reasonable detail and certified
(subject to normal year-end audit adjustments) by an Authorized Officer of the
Borrower as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

 

  7.3.2 Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents. The Loan Parties shall deliver with such financial statements and
certification by their accountants a letter of such accountants to the
Administrative Agent and the Lenders substantially to the effect that, based
upon their ordinary and customary examination of the affairs of the Borrower,
performed in connection with the preparation of such consolidated financial
statements, and in accordance with GAAP, they are not aware of the existence of
any condition or event which constitutes an Event of Default or Potential
Default or, if they are aware of such condition or event, stating the nature
thereof.

 

  7.3.3 Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished to the
Administrative Agent and to the Lenders pursuant to Sections 7.3.1 [Quarterly
Financial Statements] and 7.3.2 [Annual Financial Statements], a certificate
(each a “Compliance Certificate”) of the Borrower signed by an Authorized
Officer of the Borrower, in the form of Exhibit 7.3.3.

 

65



--------------------------------------------------------------------------------

  7.3.4 Notices

7.3.4.1 Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

7.3.4.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which,
involve a claim or series of claims which if adversely determined would
constitute a Material Adverse Change.

7.3.4.3 Organizational Documents. Within the time limits set forth in
Section 7.2.11 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.

7.3.4.4 Erroneous Financial Information. Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.

7.3.4.5 ERISA Event. Immediately upon the occurrence of any ERISA Event.

7.3.4.6 Other Reports. Promptly upon their becoming available to the Borrower:

(i) Annual Budget. The annual budget and any forecasts or projections of the
Borrower, to be supplied not later than March 1 of the fiscal year to which any
of the foregoing may be applicable;

(ii) Management Letters. Any reports including management letters submitted to
the Borrower by independent accountants in connection with any annual, interim
or special audit;

(iii) SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission and not posted to the EDGAR website; and

(iv) Other Information. Such other reports and information as any of the Lenders
may from time to time reasonably request.

 

  7.3.5 IFRS Reconciliations.

Following the Borrower’s election to use IFRS in preparing the financial
statements referred to herein, (i) concurrently with any delivery of financial
statements under Sections 7.3.1 or 7.3.2 hereof, deliver a reconciliation
between such statements prepared using IFRS and GAAP and (ii) if requested by
the Required Lenders, provide financial statements under Sections 7.3.1 and/or
7.3.2 hereof, prepared in accordance with both IFRS and GAAP.

 

66



--------------------------------------------------------------------------------

8        DEFAULT

 

  8.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

  8.1.1 Payments Under Loan Documents.

The Borrower shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit or Obligation or any interest on
any Loan, Reimbursement Obligation or Letter of Credit Obligation or any other
amount owing hereunder or under the other Loan Documents on the date on which
such principal, interest or other amount becomes due in accordance with the
terms hereof or thereof;

 

  8.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

 

  8.1.3 Breach of Negative Covenants or Visitation Rights.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 7.1.5 [Visitation Rights] or Section 7.2 [Negative
Covenants];

 

  8.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of ten (10) Business Days;

 

  8.1.5 Material Adverse Change.

The Administrative Agent has determined (which determination shall be
conclusive) that a Material Adverse Change has occurred or that the prospect of
payment or performance of any covenant, agreement or duty under this Agreement,
the Notes or the other Loan Documents is impaired;

 

67



--------------------------------------------------------------------------------

  8.1.6 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under: (a) the terms of
any other agreement involving borrowed money or the extension of credit or any
other Indebtedness under which any Loan Party or Subsidiary of any Loan Party
may be obligated as a borrower or guarantor in excess of Ten Million and 00/100
Dollars ($10,000,000.00) in the aggregate, and such breach, default or event of
default consists of the failure to pay (beyond any period of grace permitted
with respect thereto, whether waived or not) any Indebtedness when due (whether
at stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness (whether or not such
right shall have been waived) or the termination of any commitment to lend, or
(b) any Lender Provided Interest Rate Hedge;

 

  8.1.7 Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of Twenty-Five
Million and 00/100 Dollars ($25,000,000.00) in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;

 

  8.1.8 Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

 

  8.1.9 Uninsured Losses; Proceedings Against Assets.

Any of the Loan Parties’ or any of their Subsidiaries’ assets are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter;

 

  8.1.10 Events Relating to Plans and Benefit Arrangements.

(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC which could result in a Material Adverse Change, or (ii) the Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan which could
result in a Material Adverse Change;

 

68



--------------------------------------------------------------------------------

  8.1.11 Change of Control.

Any Person or group of Persons (within the meaning of Sections 13(d) or 14(a) of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership of (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) fifty percent (50%) or more of the issued
and outstanding voting capital stock of the Borrower;

 

  8.1.12 Relief Proceedings.

(i) A Relief Proceeding shall have been instituted against any Loan Party or
Subsidiary of a Loan Party and such Relief Proceeding shall remain undismissed
and in effect for a period of thirty (30) consecutive days or such court shall
enter a decree or order granting any of the relief sought in such Relief
Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party institutes, or
takes any action in furtherance of, a Relief Proceeding, or (iii) any Loan Party
or any Subsidiary of a Loan Party ceases to be solvent or admits in writing its
inability to pay its debts as they mature or ceases operation of its present
business.

 

  8.2 Consequences of Event of Default.

 

  8.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 8.1.1 through 8.1.11 shall occur
and be continuing, the Lenders and the Administrative Agent shall be under no
further obligation to make Loans and the Issuing Lender shall be under no
obligation to issue Letters of Credit and the Administrative Agent may, and upon
the request of the Required Lenders, shall (i) by written notice to the
Borrower, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations, an amount equal to one hundred
five percent (105%) of the maximum amount currently or at any time thereafter
available to be drawn on all outstanding Letters of Credit, and the Borrower
hereby pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and

 

  8.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 8.1.12 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

 

69



--------------------------------------------------------------------------------

  8.2.3 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 4.3 [Sharing of Payments] is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

 

  8.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of the Loans pursuant
to any of the foregoing provisions of this Section 8.2, the Administrative Agent
or any Lender, if owed any amount with respect to the Loans, may proceed to
protect and enforce its rights by suit in equity, action at law and/or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement or the other Loan Documents, including as
permitted by applicable Law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Administrative Agent or such Lender; and

 

  8.2.5 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 and until all Obligations of the Loan Parties have
been paid in full, any and all proceeds received by the Administrative Agent
from the exercise of any remedy by the Administrative Agent, shall be applied as
follows:

(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with the collection of any Obligations of any of the
Loan Parties under any of the Loan Documents;

 

70



--------------------------------------------------------------------------------

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders or their Affiliates incurred under this Agreement or any
of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate Hedge, Other Lender Provided Financial Services Obligations or any
Currency Agreement provided by a Lender, whether of principal, interest, fees,
expenses or otherwise and to cash collateralize the Letter of Credit
Obligations, in such manner as the Administrative Agent may determine in its
discretion; and

(iii) the balance, if any, as required by Law.

9        THE ADMINISTRATIVE AGENT

 

  9.1 Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article 9 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

  9.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

  9.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

 

71



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 [Modifications, Amendments or
Waivers] and 8.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 6
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

  9.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may

 

72



--------------------------------------------------------------------------------

presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

  9.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article 9 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

  9.6 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with approval from the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 9.6. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 9.6). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative

 

73



--------------------------------------------------------------------------------

Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article 9 and Section 10.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 9.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

 

  9.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

  9.8 No Other Duties, etc.

Anything herein to the contrary notwithstanding, the lead arranger and
syndication agent listed on the cover page hereof shall not have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents.

 

  9.9 Administrative Agent’s Fee.

The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between the Borrower and Administrative Agent, as amended from
time to time.

 

  9.10 Authorization to Release Guarantors.

The Lenders and Issuing Lenders authorize the Administrative Agent to release
any Guarantor from its obligations under the Guaranty Agreement if the ownership
interests in such Guarantor are sold or otherwise disposed of or transferred to
persons other than Loan Parties or Subsidiaries of the Loan Parties in a
transaction permitted under Section 7.2.6 [Disposition of Assets or
Subsidiaries] or 7.2.5 [Liquidations, Mergers, Consolidations, Acquisitions].

 

74



--------------------------------------------------------------------------------

  9.11 No Reliance on Administrative Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10        MISCELLANEOUS

 

  10.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

 

  10.1.1 Increase of Commitment.

Increase the amount of the Revolving Credit Commitment of any Lender hereunder
without the consent of such Lender;

 

  10.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan (excluding the due date of any
mandatory prepayment of a Loan), the Commitment Fee or any other fee payable to
any Lender, or reduce the principal amount of or the rate of interest borne by
any Loan or reduce the Commitment Fee or any other fee payable to any Lender,
the Commitment Fee or any other fee payable to any Lender, without the consent
of each Lender directly affected thereby;

 

  10.1.3 Release of Guarantor.

Release any Guarantor from its Obligations under the Guaranty Agreement without
the consent of all Lenders (other than any Defaulting Lender); or

 

75



--------------------------------------------------------------------------------

  10.1.4 Miscellaneous.

Amend Section 4.2 [Pro Rata Treatment of Lenders], 9.3 [Exculpatory Provisions,
Etc.] or 4.3 [Sharing of Payments by Lenders] or this Section 10.1, alter any
provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders, in each case without the consent of all
of the Lenders (other than any Defaulting Lender);

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 10.1.1 through 10.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 4.6.2 [Replacement of a Lender].

 

  10.2 No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

 

  10.3 Expenses; Indemnity; Damage Waiver.

 

  10.3.1 Costs and Expenses.

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), and shall pay all
fees and time charges and disbursements for attorneys who may be employees of
the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or the Issuing Lender, in connection with the enforcement or
protection of its rights (A) in connection with this

 

76



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties.

 

  10.3.2 Indemnification by the Borrower.

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or non-performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

  10.3.3 Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Sections 10.3.1 [Costs and Expenses] or 10.3.2
[Indemnification by the Borrower] to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuing Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lender or such Related Party, as the case
may be, such Lender’s Ratable Share (determined as of the time that the
applicable

 

77



--------------------------------------------------------------------------------

unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.

 

  10.3.4 Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in Section 10.3.2 [Indemnification by Borrower] shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

  10.3.5 Payments.

All amounts due under this Section shall be payable not later than ten (10) days
after demand therefor.

 

  10.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

 

  10.5 Notices; Effectiveness; Electronic Communication.

 

  10.5.1 Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 10.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).

 

78



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

  10.5.2 Electronic Communications.

Notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

  10.5.3 Change of Address, Etc.

Any party hereto may change its e-mail address, address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

 

  10.6 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

  10.7 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the

 

79



--------------------------------------------------------------------------------

Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Section 4 [Payments] and Section 10.3 [Expenses;
Indemnity; Damage Waiver], shall survive Payment In Full. All other covenants
and agreements of the Loan Parties shall continue in full force and effect from
and after the date hereof and until Payment In Full.

 

  10.8 Successors and Assigns.

 

  10.8.1 Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.8.2
[Assignments by Lenders], (ii) by way of participation in accordance with the
provisions of Section 10.8.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 10.8.6
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void); provided,
however, no Lender may assign or otherwise transfer any of its rights or
obligations hereunder to a Foreign Lender without the prior consent of the
Borrower (such consent to not be unreasonably withheld, conditioned or delayed).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 10.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

  10.8.2 Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (i)(A) of this Section 10.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such

 

80



--------------------------------------------------------------------------------

assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption Agreement, as of the Trade Date)
shall not be less than Five Million and 00/100 Dollars ($5,000,000.00), in the
case of any assignment in respect of the Revolving Credit Commitment of the
assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consent
(each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of Three Thousand Five
Hundred and 00/100 Dollars ($3,500.00) (provided that no such fee shall be
payable in connection with an assignment from a Lender to an Affiliate of such
Lender), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption

 

81



--------------------------------------------------------------------------------

Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.4 [LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available], 4.7 [Increased Costs;
Indemnity], and 10.3 [Expenses, Indemnity; Damage Waiver] with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.8.2 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.8.4 [Participations].

 

  10.8.3 Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is in such register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

  10.8.4 Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders, Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 10.1.1
[Increase of Commitment, Etc.], 10.1.2 [Extension of Payment, Etc.], or 10.1.3
[Release of Guarantor]). Subject to Section 10.8.5 [Limitations upon Participant
Rights Successors and Assigns Generally], the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available] and 4.7
[Increased Costs; Indemnity] to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.8.2 [Assignments by
Lenders]. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 8.2.3 [Setoff] as though it were a Lender;
provided such Participant agrees to be subject to Section 4.3 [Sharing of
Payments by Lenders] as though it were a Lender.

 

82



--------------------------------------------------------------------------------

  10.8.5 Limitations upon Participant Rights Successors and Assigns Generally.

A Participant shall not be entitled to receive any greater payment under
Sections 4.7 [Increased Costs], 4.8 [Taxes] or 10.3 [ Expenses; Indemnity;
Damage Waiver] than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 4.8 [Taxes] unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.8.5 [Status of
Lenders] as though it were a Lender.

 

  10.8.6 Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

  10.9 Confidentiality.

 

  10.9.1 General.

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower, or (viii) to the extent
such Information (Y) becomes publicly available other than as a result of a
breach of this Section or (Z) becomes available to the Administrative Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or other Loan
Parties. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to

 

83



--------------------------------------------------------------------------------

have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

  10.9.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 10.9.1 [General].

 

  10.10 Counterparts; Integration; Effectiveness.

 

  10.10.1 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in Section 6 [Conditions Of Lending And Issuance Of Letters
Of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

  10.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

 

  10.11.1 Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.
Each Letter of Credit issued under this Agreement shall be subject either to the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the “ICC”) at the
time of issuance (“UCP”) or the rules of the International Standby Practices
(ICC Publication Number 590) (“ISP98”), as determined by the Issuing Lender and
in each case to the extent not inconsistent therewith, the Laws of the
Commonwealth of Pennsylvania without regard to is conflict of laws principles.

 

84



--------------------------------------------------------------------------------

  10.11.2 SUBMISSION TO JURISDICTION.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE COMMONWEALTH OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

  10.11.3 WAIVER OF VENUE.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 10.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

  10.11.4 SERVICE OF PROCESS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

85



--------------------------------------------------------------------------------

  10.11.5 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

  10.12 USA Patriot Act Notice.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

 

  10.13 Joinder of Guarantors.

Any Subsidiary of any Loan Party which is required to join this Agreement as a
Guarantor pursuant to Section 7.2.8 [Subsidiaries, Partnerships and Joint
Ventures] and which has not yet done so shall execute and deliver to the
Administrative Agent (i) a Guarantor Joinder in substantially the form attached
hereto as Exhibit 1.1(G)(1) pursuant to which it shall join as a Guarantor each
of the documents to which the Guarantors are parties; and (ii) documents in the
forms described in Section 6.1 [First Loans and Letters of Credit] modified as
appropriate to relate to such Subsidiary. The Loan Parties shall deliver such
Guarantor Joinder and related documents to the Administrative Agent within
thirty (30) Business Days after the date of (a) the filing of such Subsidiary’s
articles of incorporation if the Subsidiary is a corporation, (b) the filing of
its certificate of limited partnership if it is a limited partnership or (c) if
it is an entity other than a limited partnership or corporation, its
organization.

[INTENTIONALLY LEFT BLANK]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement the day and year first above written.

 

    BORROWER: WITNESS:     MINE SAFETY APPLIANCES COMPANY

 

    By:  

 

    Name:  

 

    Title:  

 

    GUARANTORS: WITNESS:     GENERAL MONITORS TRANSNATIONAL, LLC

 

    By:  

 

    Name:  

 

    Title:  

 

WITNESS:     FIFTY ACQUISITION CORP.

 

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

AGENTS AND LENDERS: PNC BANK, NATIONAL ASSOCIATION, as a Lender and as
Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Syndication Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

FIRST COMMONWEALTH BANK, as a Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

 

Name:  

 

Title:  

 